FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 1 of 47
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                  Exhibit                  4
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 2 of 47
                                                                      RECEIVED  NYSCEF: 07/14/2020

                                                                                 THE        CITY        OF       NEW YORK

                                                           OFFICE0F                               LABOR                      RELATIONS
                                                         40     Rector           Street,           New          York,          NY        10006-1705
                                                                                         http://nyc.gov/olr



     J AMES F. HANLEY
     Corrunissioner
     MARGARET              M. CONNOR
     First   Deputy      Commissioner




             TO:                          HEADS          OF CONCERNED                        CITY        DEPARTMENTS                              AND      AGENCIES


             FROM:                        JAMES          F. HANLEY,              COMMISSIONER


             SUBJECT:                     EXECUTED               CONTRACT:                   LIEUTEN                    TS



             TERM:                        NOVEMBER1,2009                         TO       OCTOBER                31,    2011




                           Attached         for   your     information           and       guidance           is a copy        of the         executed         contract       entered

             into   by     the   Commissioner                 of Labor     Relations            on     behalf      of    the     City        of   New      York      and     the

             Lieutenants          Benevolent             Association         on     behalf        of   the      incumbents              of    positions        listed      in Article   I of

             said   contract.



                          The    contract         incorporates           terms      of     an agreement                reached      through             collective         bargaining
             negotiations         and      related       procedures.



             DATED:                   3    ]
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 3 of 47
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                                 Lieutenants'
                                                                                                       Benevolent                        Association

                                                                                      2009-2011                     Agreement


                                                                                    TABLE               OF CONTENTS


           ARTICLE       I - UNION                   RECOGNITION                              AND           UNIT           DESIGNATION..........................................2

           ARTICLE       II-     UNION                 SECURITY-DUES                                 CHECKOFF...............................................................3

           ARTICLE       III-      HOURS                  AND           OVERTIME...................................................................................3

           ARTICLE       IV      - RECALL                    AFTER               TOUR.......................................................................................5

           ARTICLE       V - COMPUTATION                                       OF BENEFITS..........................................................................6
           ARTICLE       VI-        SALARIES.............................................................................................................6

           ARTICLE       VII-        UNIFORM                       ALLOWANCE..................................................................................8

           ARTICLE       VIII-         LONGEVITY                           ADJUSTMENTS.........................................................................8

           ARTICLE       IX-        PAYMENT                       FOR          HOLIDAY                     WORK.................................................................                          10

           ARTICLE       X-       LEAVES................................................................................................................10

           ARTICLE       XI      - VACATIONS.......................................................................................................11

           ARTICLE       XII      - HEALTH                     AND           WELFARE                      FUND...................................................................12

           ARTICLE      XIII-          HEALTH                    AND           HOSPITALIZATION                                      BENEFITS..........................................13

           ARTICLE      XIV         - ANNUITY                        FUND.............................................................................................15

           ARTICLE      XV         - SENIORITY.......................................................................................................                                                     16

           ARTICLE      XVI-              GENERAL........................................................................................................                                                 16

           ARTICLE      XVII-              UNION               ACTIVITY.........................................................................................21

           ARTICLE      XVIII-              NO         DISCRIMINATION.................................................................................21

           ARTICLE      XIX-           NIGHT                SHIFT             DIFFERENTIAL.....................................................................21

           ARTICLE      XX        - OVERTIME                          TRAVEL                   GUARANTEE.............................................................22

           ARTICLE      XXI         - GRIEVANCE                            AND           ARBITRATION                              PROCEDURE......................................23

           ARTICLE      XXII-              LINE-OF-DUTV                             DEATH                BENEFIT..............................................................27

           ARTICLE      XXIII-               DEATH               BENEFIT-UNUSED                                     LEAVE               AND           COMPENSATORY                           TIME....28

           ARTICLE      XXIV              - OPTIONAL                       WORK               DURING                  VACATIONS...............................................28

           ARTICLE      XXV           -    NO        STRIKES..................................................................................................28

           ARTICLE      XXVI-                EMPLOYEES                          SPECIALLY                        ASSIGNED                      OR        DESIGNATED.....................29

           ARTICLE      XXVII-                 BULLETIN                     BOARDS..................................................................................29

           ARTICLE      XXVIII-                  NO       WAIVER...............................................................................................29

           ARTICLE      XXIX              - SAVINGS                    CLAUSE......................................................................................29

           ARTICLE      XXX           - LABOR                   MANAGEMENT                                 COMMITTEE.....................................................29

           ARTICLE      XXXI              - FINANCIAL                        EMERGENCY                            ACT................................................................30

           ARTICLE      XXXII              - TERM............................................................................................................30




          2009-201   I LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 4 of 47
                                                                      RECEIVED  NYSCEF: 07/14/2020


                                                                       Lieutenants'
                                                                                                             Benevolent                       Association

                                                                                        2009-2011                            Agreement


          Agreement                made           this                                 tÓ>                                                                                              New
                                                                        ay of                          ,                by     and        between           the      City        of                York        (hereinafter
                                   City"                                                              200†
          called    "the                          or      "the      Employer"),                     acting              by     the        Commissioner                      of    Labor           Relations,          and        the
          Lieutenants'                                                                                                                                                                                            Union"
                                         Benevolent                 Association                   of the             City      of New              York       (hereinatter                called        "the                      or
          the     "LBA"),               for    the       period         f om        November                      1, 2009            to     October            31,     2011.


                                                                                            W       I      T N E             S S E T H:



                          WHEREAS,                        the     Lieutenants             employed                      by     the    City         have      duly       designated                the     Union       as their
          exclusive              bargaining                representative                   for        the        purpose             of     collective              bargaining               with        the     City         with
          respect        to      wages,         hours            and     conditions               of       employment;                      and



                         WHEREAS,                         the     Union          and   the        City       desire            to cooperate                in establishing                conditions             which         will
          tend      to secure             standards               and     conditions               of       employment                      consistent             with          the    dignity         of     Lieutenants,
          and      to    provide              methods             for     fair      and      peaceful                   adjustment                 of     disputes           that       may       arise      between             the

          Union          and      the     City;          and



                         WHEREAS,                         as a result            of collective               bargaining                   the parties         have          reached         an Agreement                 which

          they      desire        to     reduce           to writing;



                         NOW,             THEREFORE,                             it is mutually                      agreed         as follows:



                              ARTICLE                      I -     UNION               RECOGNITION                                         AND            UNIT            DESIGNATION


          Section           1.


          The     City        recognizes                 the     Union       as the       sole             and       exclusive             collective             bargaining              representative                 for    the
          unit    consisting              of the          employees                of the     New                York        City         Police        Department                  in the    title       of Lieutenant.



          Section         2.


                                                                                                                                                                                                        "employee"
         Except     as otherwise       provided                                  herein,     for purposes      of this   Agreement,                                               the     terms                                   or
         "employees"             "Lieutenant"                                        "Lieutenants"
                           and                                                   or                      shall   be interchangeable                                                 and    shall        relate     solely         to

         employees                in    the     unit       described              in   Section               1 of       this     Article.




         2009-20         L1 LBA                                                                                  2
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 5 of 47
                                                                      RECEIVED  NYSCEF: 07/14/2020



                                                  ARTICLE                         II     -    UNION                        SECURITY-DUES                                        CHECKOFF

            Section             1.



            All      employees                covered               by this            agreement                     shall         be free        to become               and        remain           members             of the         Union

            in    good         standing.



            Section            2.



            The         Union         shall       have         the         exclusive                    right        to      the      checkoff             and      transmittal                 of    dues       in behalf             of      each

            employee                 in    the      unit       in        accord          with             the        Mayor's                Executive               Order           No.       98,      dated         May         15,         1969,
                                                                                                                                                                Dues"
            entitled           "Regulations                    Regulating                         the         Checkoff                 of    Union                            and      in     accord          with        the      Mayor's

            Executive                Order        No.         107,        dated         December                      29,        1986,         entitled          "Regulations                   Governing            Procedures                         for
                                                                                                                                                                  Fees"
            Orderly            Payroll            Checkoff                 of    Union              Dues             and        Agency               Shop                  and            any        executive            orders         which

            amend             or supersede                 said          Executive                  Orders.



            Section            3.


            An       employee                 may          consent               in      writing                to        the         authorization                 of        the    deduction                of     dues         from              the

            employee's                    wages         and         to     the        designation                      of       the      Union            as the     recipient                thereof.             Such         consent,                  if

            given,          shall         be in a proper                  form,         in accord                    with          Section           2 of this       Article           II, which             bears        the     signature

            of    the     employee.



            Section            4.



            The       parties             agree      to       an     agency              shop             to    the         extent          permitted              by     applicable                  law,     as described                        in     a
            supplemental                    agreement                    hereby          incorporated                           by      reference.



                                                                    ARTICLE                             III      -    HOURS                    AND              OVERTIME


            Section            la.


            Except            as otherwise                 provided               herein,               all     ordered               and/or         authorized                overtime              in excess         of 40 hours                       in

            any      week           or in excess              of the            hours         required                 of an employee                       by reason               of the       employee's                regular            duty
            chart        if     a    week's             measurement                           is        not          appropriate,                    whether             of     an        emergency                 nature          or        of          a

            non-emergency                        nature,           shall        be compensated                               for      either      by cash           payment               or compensatory                    time           off,         at
            the      rate       of        time       and           one-half,                 at     the         sole            option          of        the     employee.                     Such         cash      payments                         or

            compensatory                     time       off        shall        be computed                           on     the       basis         of    completed                fifteen          (15)     minute            segments.




            2009-201          1 L BA                                                                                        3
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 6 of 47
                                                                      RECEIVED  NYSCEF: 07/14/2020



          Section            lb.



          In order           to preserve                 the      intent           and       spirit      of this              Section             on overtime                     compensation,                       there         shall      be no

          rescheduling                   of      days       off        and/or          tours          of duty.                 This        restriction                shall           apply          both         to the      retrospective

          crediting              of time          off     against             hours          already           worked                 and         to the          anticipatory                 re-assignment                   of personnel

          to    different           days         off      and/or             tours         of duty.       Notwithstanding                                anything                 to the        contrary             contained               herein,
                                                                                                                                                       employees'
          the      Department                    shall           not     have          the      right         to     reschedule                                                       tours          of     duty,      except           that      the
                                                                                                                      employees'
          Department                    shall      have          the     right        to reschedule                                                     tours         of duty            on ten            (10)     occasions               without
          payment             of pre-tour                 or post-tour                     overtime            provided                 that       the       Department                   gives            at least        24 hours           notice
          to    the       employees                     whose            tours    are to                 be        rescheduled,                        and          that         on      the     following                  occasions             the
                                                                             employees'
          Department                    may       reschedule                                               tours               of     duty        by        not     more           than        three         hours         before           or after

          normal            starting            time       for     such           tours,       without              payment                  of pre-tour                   or post-tour                   overtime           provided            that
                                                                                               days'
          the     Department                    gives          at least           seven                       advance                  notice           to the            employees                  whose           tours      are     to be so

          rescheduled:                    New            Year's           Eve,        St.     Patrick's              Day,             Thanksgiving                        Day,         Puerto          Rican          Day,      West          Indies

          Day       and      Christopher                   Street            Liberation                Day.          This            Section            lb        shall     not       apply   to employees     assigned                                to
                                                                                                                                                                                       Squad"
          the  Detective    Bureau                          and/or             "Designated                    as Commander                             of Detective                              and/or  "Designated                                  on
                     Assignment."
          Special


                                                                                                                                                                                                 employees'
          Effective              June         16, 2006,                the     Department                 shall              have          the     right          to reschedule                                               tours         of duty

          on      fifteen          (15)         occasions                    without            payment                  of         pre-tour                or     post-tour              overtime                  provided            that      the

          Department                    gives       at least            24        hours      notice            to the              employees                     whose           tours         are    to be rescheduled.                         The
                                                                                           employees'
          Department                    may       also      reschedule                                                   tours         of duty,              without              payment                 of pre-tour           or post-tour

          overtime,              for     New            Year's          Eve,         St,     Patrick's              Day,             Thanksgiving                         Day,        Puerto          Rican          Day,       West          Indies

          Day       and          Christopher                     Street           Liberation               Day,                provided                that         the       Department                      gives          notice          before

          12:00am             of the            day(s)           in question,                  The       three               (3)     hour         rescheduling                     limitation                for     the     above           named

          dates       is also           eliminated.


                                                                                                                                                                                              employees'
          Effective              July      7, 2008,              the     Department                    shall         have            the     right          to reschedule                                              tours         of duty          on

          twenty            (20)         occasions                 without                  payment                 of         pre-tour                or        post-tour               overtime                  provided            that       the

          Department                    gives       at least            24 hours             notice           to the               employees                     whose           tours         are to be rescheduled.                            The
                                                                                           employees'
          Department                    may       also      reschedule                                                   tours         of duty,              without             payment                  of pre-tour           or post-tour

          overtime,              for     New            Year's          Eve,         St.     Patrick's              Day,             Thanksgiving                         Day,        Puerto          Rican          Day,       West          Indies

          Day       and          Christopher                     Street           Liberation              Day,                 provided                that         the       Department                      gives          notice          before
          12:00am             of the            day(s)         in question.                    The       three               (3)     hour         rescheduling                     limitation                for     the     above          named
          dates       is also           eliminated.



          Section           2.



         Notwithstanding                          anything                to the            contrary           in        this        Agreement,                 employees                       assigned              to the         Detective
                                                                                                                                                             Squad"
         Bureau      and/or                   "Designated                      as     Commander                          of         Detective                          and/or                        "Designated                 on         Special
         Assignment"
                                          shall          receive              overtime                compensation                           in    the           same        manner              and         subject           to     the      same

         limitations               as the          members                   of      the     Force        detailed                   as First,              Second            or Third               Grade           Detectives.




         2009-20       I I LBA                                                                                           4
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 7 of 47
                                                                      RECEIVED  NYSCEF: 07/14/2020



            Section           3.



            Overtime                shall          be computed                     on      a monthly                    basis           and      shall      be paid             no     later      than         six     (6)     weeks            after

            submission                     of the        monthly              report.



                                                                           ARTICLE                       IV         -    RECALL                        AFTER                   TOUR

            Section           1.



            Any       employee                    who         is recalled               to duty         after           having           completed                    the    employee's               regular          tour         of duty        but

            four      (4)     hours              or more            before         the     commencement                                 of the         employee's                next         regular          tour      and        is released

            without           having                   been      assigned      to duty prior   to the commencement                                                                of      said        next       regular             tour       shall
                                                                        hours'
            receive          a minimum                        of four             pay pursuant    to the regular overtime                                                              provisions               ofthis         Agreement,
            that      is,    in cash              or compensatory                          time         off         at the         sole        option            of    the     employee               at the          rate     of     time         and

            one-half              (i.e.,         the     equivalent                of     six     hours             ouniponsation                        at the         employee's               straight             time          rate).



            Section           2.



            Any       employee                    who         is recalled               to duty         after           having           completed                    the    employee's               regular          tour         of duty        but
            six    (6)       hours           or        more          before         the         commencement                              of     the      employee's                   next      regular              tour      and          who        is

            assigned              to duty              and     then         released             from         duty            prior      to commencement                             of    said       next       regular             tour       shall
                                                                            hours'
            receive          a minimum                        of    six                    pay         pursuant                to the          regular           overtime            provisions                of this         Agreement,
            that      is,    in      cash          or     compensatory                          time      off,           at     the      employee's                     sole     option,          at the             rate      of     time         and
                                                                                                       hours'
            one-half              (i.e.,         the    equivalent                 of    nine                             compensation                      at the           employee's                straight             time       rate).



            Section           3.


            In the       event             the    actual            time      spent        on recall                defined              in Sections                  1 and      2 of this         Article             extends           beyond
            the    minimum                       periods             provided               therein,                the        employee                  shall         receive          pay      pursuant                to    the       regular
            overtime               provisions                  of    this     Agreement                       for       the      full     period           of     time         actually          spent         on      such          recall.


            Section           4.



            Notwithstanding                             anything              to    the         contrary                provided                 in     Sections               1 through              3 of        this        Article,             any
            employee                who           is recalled                to    duty         after         having             completed                  the        employee's                regular             tour      of      duty        but
            before          the      commencement                             of    the     employee's                         next       regular           tour        and      who       is assigned                 to duty           or held
            without          assignment                       for    a period            which           extends                into      the conunoñcement                             of that         next         regular          tour      shall
            receive         pay        pursuant                to the        regular            overtime                  provisions                  of this         Agreement                only      for     the        actual       time       so
            assigned              or held.




           2009-20I          1 LBA                                                                                         5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 8 of 47
                                                                      RECEIVED  NYSCEF: 07/14/2020



          Section             Sa.



         Notwithstanding                           anything              to the           contrary             in Sections                1 through            4 of this             Article,            any     employee               who

          is recalled               to duty        after        having              completed                 the     employee's                 regular        tour            of duty         but     less    than       four      hours
         before             the     commencement                          of        the    employee's                    next       regular          tour      and      who             is released             without           having
         been       assigned                to duty         prior         to the           commencement                            of that          next     regular             tour      shall        receive          pay      in cash
         or     compensatory                       time         off      at the           employee's                     sole       option,          at the         rate        of    time         and        one-half,           for     the
         actual         time          between             the     beginning                     of     such         recall         and    the       conunoucement                          of    that     next      regular             tour.

         Section              5b.



         Notwithstanding                           anything              to the           contrary             in Sections                1 through            4 of this             Article,           any      employee               who
         is recalled                to duty         after       having              completed                 the      employee's                regular         tour           of duty          but     less     than      six      hours
         before         the         commencement                         of the           employee's                     next      regular          tour      and     who            is assigned               to duty         and      then
         released             from          duty     prior            to the         commencement                            of that       next       regular          tour          shall        receive         pay      in cash            or

         compensatory                       time      off       at the         employee's                     sole        option,         at the       rate     of time              and        one-half,          for     the     actual
         time       between                 the    beginning                   of    such            recall     and          the    commencement                           of    that      next         regular          tour.



                                                          ARTICLE                           V    -     COMPUTATION                                     OF BENEFITS


         Since          the         basic     forty-hour                 week             has         not     been         changed             by     this     Agreement,                       any     modifications                    of     a
         standard             chart         and     use of other                    tours        shall        not      affect          current        standard             practice              for    the     computation                   of
         compensation                       for    holidays,              vacation               days,         personal                leave     days,        annuity             fund          contributions               and      other
         relevant             benefits,            which              shall         remain             on     the     basis        of    an eight-hour                  workday                  calculation.



                                                                                          ARTICLE                         VI       - SALARIES

         Section              la.


         The      following                 base      annual             salary           and         increment                rates     shall       prevail         for        employees                during          the     term         of
         this     Agreement:



         Class         of     Positions             and         Steps



         (i)    Lieutenant


                                                             Effective                                 Effective
                                                             1 1/1/2009                                1 1/1/2010
         l't
                Step                                         $98,164                                  $102,091
         2nd
                 Step                                        $98,550                                  $102,492
         3rd
                Step                                         $99,000                                  $102,960
         4"'
                Step                                         $108,244                                 $112,574




         2009-201            1 L BA                                                                                  6
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 9 of 47
                                                                      RECEIVED  NYSCEF: 07/14/2020



             (ii)      Lieutenant



                       Designated                 on    Special            Assignment                   or as Conir.iaiider                   Detective               Squad



                                                                  Effective                          Effective
                                                                   11/1/2009                         11/1/2010
             1"
                      Step                                        $109,        l 87                  $113,554
             2nd
                       Step                                       $110,317                           $114,730
             3rd
                       Step                                       $111,747                           $116,217
             4"'
                       Step                                       $119,073                           $123,836



             (iii)              The         salary        increases            and         base      annual            salary       and     increment                 rates      for    Lieutenant             detailed         as

             Director                 of   Legal        Bureau             shall      be     fixed         in    accordance               with       the     formula             agreed         to    and     used     by      the

             parties           in the          Agreement               for     the     period             January            1, 1971        to June           30,      1973.



             Section                 lb.


             An        employee                 shall     advance             one     increment                  step      annually           on    the      anniversary                date     of the       employee's
             appointment                       to the      class      of     positions             occupied.



             Section                2.



            A        laid     off        employee           who       is returned              to service                in the     employee's               former           title    or in a comparable                   title
             from           a preferred                 list,      shall       receive            the      basic           salary      rate        that      would            have       been        received         by     the
            employee                     had    the     employee              never         been        laid      off,      up to a maximum                     of two           (2)    years        of general        salary
            increases.



            Section                 3.           General             Wage            Increase.


            a.                 (i)               Effective            November                    1, 2009          Employees               shall          receive        a rate        increase         of    4%.



                               (ii)              Effective            November                    1, 2010,          Employees              shall          receive        an additional                rate     increase        of
                                                 4%.



            b.                 The         increases            provided             for     in    this         Section         3a above            shall      be calculated                   as follows:



                               (i)               The      increase            in Section              3a(i)        shall      be based             upon      the      base      rates     (which            shall    include

                                                 salary         or incremental                    schedules)               of the     applicable             titles      in effect        on October31,                2009;




            2009-20           1 1 L BA                                                                             7
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 10 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



                          and

                          (ii)                The      rate        increase              in     Section             3a     (ii)     shall       be        based         upon         the       base       rate     (which              shall
                                              include            salary         or incremental                      schedules)              of the           applicable               titles       in effect             on October

                                              31,     2010.



          c.             The          general            increase              provided                in this          Section         3 shall           be applied             to the            base      rates        and     salary
                         grades               fixed        for     the        applicable               titles.




          Section          4.


          Paychecks                shall         be      delivered                to     commands                    by      3:00       p.m.         on       the       Thursday               preceding                 payday           for

          distribution                after         3:00         p.m.     on      said          Thursday.



          Section          5. - Salary                   Itemization



          The      Department                    shall       make             available            in convenient                       places         in each           precinct             the    appropriate                 payroll

          work       sheets             for      the       purpose               of      enabling                 each      employee                 to     verify        the        salary         components                    of     the

          employee's                  paycheck.                    The         parties          will        review           further        the           feasibility           of     otherwise                 advising              each

          employee               of     all     payroll            components                    along            with      the     employee's                  paycheck.




                                                                  ARTICLE                        VII        -     UNIFORM                       ALLOWANCE

          In Fiscal             Years         2010         and      2011         the      City         shall       pay      to each         employee                 a uniform               allowance               of $1,100             in
          accord         with         the      existing            standard               procedures.




                                                       ARTICLE                           VIII          -   LONGEVITY                             ADJUSTMENTS


          Section          1.



         a.              Effective               November                      1, 2009           longevity                adjustments                 shall         continue            to be paid               as follows:



                         (i)                  Upon          the     completion                    of       five     years         of    service,             employees                 shall        receive          a longevity
                                              adjustment                 of     $5,745.



                         (ii)                 Upon          completion                     of     ten           years       of      service,              employees                  shall         receive           a    longevity
                                              adjustment                 of     an additional                     $1,000.




         2009-201I              LBA                                                                                 8
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 11 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020




                       (iii)          Upon              completion                of      fifteen          years          of     service,           employees                   shall       receive          a longevity

                                      adjustment                   of    an additional                  $1,000.



                       (iv)           Upon              completion                of     twenty            years          of     service,           employees                   shall        receive         a longevity

                                      adjustment                   of    an additional                  $1,000.



            b.         Effective            October               31,     2011,          longevity              adjustments                  shall        be paid              as follows:



                       (i)            Upon           the         completion                of    five       years          of     service,           employees                   shall       receive         a longevity

                                      adjustment                   of    $5,745.



                       (ii)           Upon              completion                 of      ten        years        of          service,          employees                     shall        receive          a     longevity
                                      adjustment                   of    an additional                  $1,000.



                       (iii)          Upon              completion                of      fifteen          years          of     service,           employees                   shall       receive          a longevity

                                      adjustment                   of    an additional                  $1,500.



                       (iv)           Upon           completion                   of     twenty            years          of     service,           employees                   shall       receive          a longevity

                                      adjustment                   of    an additional                  $1,000.



            Section      2.


            a.         The       adjustment                 after        the      5th      and        10th       years           shall       not         be     computed                  as salary          for     pension
                       purposes            until         after      completing                  20     years         of    service.


                       The       adjustment                after         the     15th         and       20th       years          shall      not         be     computed                  as salary          for     pension
                       purposes            until         after      completion                  of    25       years       of     service.


                       In      the    event         this          provision              is     declared               invalid            under           the          law,     the       parties       shall          reopen
                       negotiations                to     resolve          the      issue        of     the      increased                cost     of     changing                  the    effective          date      of     the

                       pensionability                   ofthe           above      adjustments.                    Such          negotiations                   will         be commenced                 forthwith.             If
                       no      agreement                is reached,               an      impasse              may        be      declared               and       subsequent                 mediation               and      the
                       impasse         proceeding,                      if any,         shall        in all     respects             be conducted                       on     an
                       expedited            basis.



            b.         The       calculation               of     night         shift      differential                 payments                 shall        be       based         upon      the     same           factors,
                       amounts             and     methodology                     as previously                     utilized.



            c.         ITHP          and      pension               benefit             calculations                 shall         only          include               the     amount           of     the         longevity
                       payment             that     is pensionable.




            2009-201   1 L BA                                                                              9
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 12 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



                                                         ARTICLE                    IX         -    PAYMENT                                   FOR HOLIDAY                                     WORK

          Each         employee                    shall        receive       eleven               (1 1) paid               holidays                annually,                payments                  for     which            shall      be made               in
          accord             with         existing              procedures.



                                                                                               ARTICLE                                X      -    LEAVES


          Section              1. - Sick                 Leave


          a.                 (i)                 Each        employee              shall           be entitled                       to leave         with            pay     for     the     full           period        ofany           incapacity
                                                 due       to illness,           injury            or mental                    or physical                defect            which          is service-connected                                pursuant
                                                 to Section               14-122.1                 of    the            Administrative                         Code.



                             (ii)                Each        employee              shall           be entitled                       to leave         with            pay     for     the     full           period        ofany           incapãcity
                                                 due       to illness,           injury            or mental                    or physical                    defect,         whether                 or not         service-connected.



          b.                 The           Chief           of     Personnel                   shall           consult                  with          representatives                         of         the         LBA           regarding                the
          enforcement                      of      the     sick      leave        program                     in        order         to    insure             that      undue          restrictions                     will      not        be placed
          upon         Lieutenants.                        Departmental                    orders                  in    connection                   therewith                 shall         be        issued           after          consultation
          with         the     LBA.



          Section             2 - Death-in-Family                                 Leave


          In     the    event             of    a death           in an employee's                             immediate                         family         and          upon       application                   to and             approval            of
          the     employee's                     commanding                      officer            or supervisory                            head,        the         employee               shall           receive            leave          with      pay
         not      exceeding                  four          consecutive               regular                  tours             of    duty.          For         the     purposes                 of     this       section,              the     phrase,
                                          family,"
         "immediate                                              shall      include                any         of         the        following:                        (a)     a spouse,                     (b)    a natural,                  foster       or

         step-parent,                     child,         brother          or sister,            (c)       a father-in-law                           or mother-in-law,                             or (d)           any      relative            residing
         in the         employee's                       household.              The          commanding                              officer         or supervisory                     head            granting               such       leave         shall

         verify         the         death          and      relationsMp                  of     the       deceased,                         If the        deceased               was        in the             military            service             of the
         United           States               at the      time      of the        death,               the        employee                  requesting                  leave        shall        produce                the      official         notice
         of      death.



         Section              3. - Military                      Leave



         Military              leave            not      exceeding               a total           of     thirty            (30)           days       in any             one        calendar                 year      and        not     exceeding
         thirty         (30)         days           in     any      one      continuous                        period                of     such          absence              shall         be        granted              with          pay      to     any
         employee                   requiring              such          leave      to     satisfy                 military                obligations.


         Section             4. - Special                   Excusals


         Excused                   time         accorded             to     other          personnel                        employed                      by     the         City       under                circumstances                       such       as
         excusals              for        the      Dr.      Martin           Luther             King,               Jr.     and            the     Senator              Robert           F. Kennedy                        funerals              and       the




         2009-201            1 L BA                                                                                        I0
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 13 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



            Moon          Landing               Observation                      Day         shall         be granted                equally          to employees                        covered            by this           Agreement.

            All     compensating                       days          off    shall         be     subject             to exigencies                    of the           Department.



            Section          5. - Leave                  to Attend                    Hearings



            Individual                employee                grievants                shall        be granted              leave           with      pay        for        such        time     as is necessary                      to testify

            at arbitration                hearings.



            Leave          with          pay          shall         be     granted               to     three         (3)        employees                  who             are     named              grievants                in     a group

            arbitration                proceeding,                   for        such         time          as is necessary                     for     them            to     testify          at their           group         arbitration

            hearings.


            Leave         with         pay      for     such         time         as is necessary                     to testify             at their        hearings               shall        be granted                  to employees

            who,         after        final      adjudication                     of     proceedings                   under               Section          210,         paragraph                2h        of    the     Civil         Service

            Law       are        determined                   not     to    have          been         in     violation               of     Section             210.




                                                                                         ARTICLE                       XI        -    VACATIONS


            Section              1.


            The     Department                       shall      continue                to provide                authorized                  annual         vacations                    of twenty-seven                       work         days.



            Section          2.


            Employees                  may        select            individual                 vacation              days        at the        time         vacations                are       picked,            provided              that       the
           maximum                    number            of     employees                     allowed            to take           such         individual                   vacation            days        at any           time       shall       be
            2% of the Unit                     Rank           Complement,                       and        provided              further           that     no employee                     may        choose            more         than        one
           of      the      following                   holidays                 as       an         individual              vacation                 day:                  Independence                         Day,         Labor              Day,

           Thanksgiving                       Day,        Christmas                    Day        and        New        Year's               Day.          Any          employee                who          fails       to    select            such

           individual                 vacation            days           at the        time          the     employee                 makes           the    regular               vacation            pick            may     select            such
           individual                 vacation           days         at a later             time          subject         to the          exigencies               of the          Department.                        Such       individual
           vacation              days         shall      be treated                   as regular              vacation               picks.



           Section           3. - Accrual                      of    Vacation


           If the        Police         Department                    calls           upon       an employee                     in writing               to forego               the     employee's                    vacation            or any
           part     thereof            that      portion             up to a maximum                            of three             weeks           of vacation                  shall        be carried               over        until        such
           time       as it can               be liquidated                     in the         following              calendar               year         subject            to the        following                   conditions:



                           (1)                 the      selection                of     such          vacation             days        shall         be     in     the        discretion               of        and     subject            to    the
                                               exigencies                  of    the      Department;                      and




           2009-20I         1 LBA                                                                                     1I
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 14 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



                        (2)              the        selection              of        such          days         in        the        following                  calendar                 year       shall        be           made        after           the
                                         regular            vacation                 picks;          and



                        (3)              the        utilization                 of     this         vacation                time             shall         be         restrictedtothe                           months               of    January
                                         through                May        and         September                      through                November.



          It   is the     intention             of        the     Police             Department                      to    allow             an employee                          to     request           permission                     to accrue
          vacation           consistent              with         this     provision                     and     to        grant           such          requests                 which          are     reasonable.




                                                    ARTICLE                          XH        -    HEALTH                            AND                WELFARE                               FUND


          Section         1.



          a.            Effective             November                    1, 2009,             the        City        shall           continue              to contribute                      the pro-rata                   annual        amount
                        of $1,500                   for         each       employee                      for         remittance                     to      the         Health                and       Welfare                    Fund         of        the
                        Lieutenants'
                                                      Benevolent                      Association                     of the            City       ofNew                York            ("Welfare               Fund")               pursuant               to
                        the      terms        ofa         supplemental                       agreement                    to be reached                         by the         parties           subject             to the         approval                of
                        the      Corporation                     Counsel.



          b.            Pursuant               to     its        commitment,                        the         LBA              will          continue                 to        provide              benefits                to    employees

                        domestic              partners.



          c.            To       the        extent          permitted                  by      law,            part        of        the       amounts                  so        contributed                   may            be    applied               to

                        maintain               an         appropriate                      legal         services                 plan,            pursuant                  to        the      terms           of        a    supplemental

                        agreement                  between               the     parties             as approved                        by     the        Corporation                         Counsel.



          d.            Effective              June             16,    2003,           employees                      who            have          been          separated                   from       service                subsequent                  to
                        December                    31,         1970,           and          who          were             covered                 by       the         Health                and       Welfäre                    Fund         of        the
                        Lieutenants'
                                                           Benevolent                       Association                         at      the        time            of        such             separation                      pursuant               to         a

                        supplementary                           agreement                  between               the        City           and       the        LBA           shall           continue               to       be    so covered,
                        subject          to     the        provisions                  of      Sections                   1 a and              b hereof,                 on        the        same         contributory                    basis           as
                        incumbent                   employees.                   Contributions                            shall         be made                  only         for       such        time        as said             individuals

                        remain              primary              beneficiaries                      of     the         New              York             City          Health                Insurance               Program               and            are
                        entitled            to benefits                paid          for     by     the        City         through                such          Program.




          e.            .Civil      Legal            Representation                                Fund


                        Effective             November                     1, 2009,                the     City           shall         continue                 to     contribute                  $75      per          annum           for        each
                        active         Employee                   to     the     Welfare                 Fund             to the           civil         legal         representation                       fund          pursuant              to the
                        terms          of      a     supplemental                          agreement                      between                  the          City         and          Union            as        approved               by            the
                        Corporation                  Counsel.                   While              these         funds               shall         be administered                             by    the     applicable                    Welfare




         2009-201        1 LBA                                                                                       12
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 15 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



                             Fund,           they         are to be maintained                               in a separate                      account              and      shall         not     be commingled                 with       the

                             other          monies              received                by    the         Welfare            Fund.              Only          the     $75          provided              above     may        be used         for

                             civil         legal         representation.                          No additional                     monies             from          the      Welfare             Fund      may      be used       for     civil

                             legal         representation.



             f.              Such           payments                 shall            be made              pro-rata           by         the     City         every           twenty-eight                 (28)    days.



             Section           2.


             Where           an employee                      is suspended                    without             pay        for        disciplinary                 reasons              and     is subsequently              restored            to

             full     pay      status         as of           the     date         of       the     suspension,                    the     employee                   shall         receive         full    Health         and     Welfare

             Fund        coverage              for        the       period             of    the         suspension.




                                   ARTICLE                          XIII          -     HEALTH                      AND                 HOSPITALIZATION                                              BENEFITS


            Section            1.


            The       City         shall      continue                to provide                   a fully          paid       choice            of      health            and       hospitalization                 insurance            plans
            for      each      employee,                   not      to exceed                 100%           of the          full        cost     of HIP-HMO                             on a category            basis.       There        will
            be      an annual              reopening                  period             during            the      term        of       this     Agreement                        for     active        employees            to exercise
            their       choice            among               medical             plans.



            Section           2.


            Retirees           shall         have          the       option             of    changing               their          previous                 choice           of     Health         Plans.         This       option:



                             (a)              shall           be a one                time         choice;



                             (b)              shall           be exercised                        only      after      one          year        of      retirement;                  and



                             (c)              can         be exercised                       at any         time        without                 regard          to contract                 periods.


            The      effective              date         of    change              to a new               plan       shall          be the           first      day        of the          month         three    months          after      the
            month           in which               the     application                      has     been         received               by the New                   York           City        Health       Insurance           Program.


            Effective              with      the         reopener                period            for    Health           Insurance                  subsequent                   to January              1, 1980      and      every      two
            years       thereafter,                retirees           shall           have         the     option          of changing                       their     previous                 choice      of health       plans.         This
            option       shall         be exercised                        in accordance                    with       procedures                     established                  by the         Employer.          The      Union        will
            assume           the      responsibility                        of     informing                 retirees              of    this        option.




            2009-2011              LBA                                                                                  13
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 16 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



          Section          3.



          a.             Effective                 July          1, 1983            and      thereafter,              the         City's         cost        for      each             employee                 and      for     each        retiree
                         under          age         65     shall        be equalized                   at the        community                       rated         basic          HIP/HMO                      plan      payment             rate      as
                         approved                   by     the        State         Department                 of Insurance                      on        a category                   basis        of    individual                or family,
                         e.g.     the         GHI-CBP/Blue                            Cross          payment               for      family             coverage                  shall         be equal               to the         HIP/HMO
                         payment                   for     family            coverage.




          b.             If a replacement                             plan       is offered             to employees                          and      retirees                under           age        65     which          exceeds             the

                         cost         of      the         HIP/HMO                     equalization                   provided                   in     Section                 3a,       the      City           shall         not     bear         the

                         additional                  costs.



          c.             The          City         shall         continue              to     contribute              on         a City          employee                   benefits              program-wide                         basis        the

                         additional                      annual             amount            of      $30       million              to        maintain                  the      health             insurance                 stabilization

                         reserve              fund         which             shall      be used             to continue                  equalization                      and          protect           the     integrity            of health
                         insurance                  benefits.



                         The      health             insurance                 stabilization                 reserve              fund         shall        be used:              to provide                   a sufficient             reserve;
                         to     maintain                  to     the        extent          possible           the         current             level         of      health              insurance                benefits            provided

                         under             the       GHI-CBP/Blue                            Cross           plan;         and,          if    sufficient                 funds           are        available,                to     fund      new

                         benefits.


                         The      health             insurance                 stabilization                 reserve              fund         shall       be credited                   with        the       divisions             or reduced

                         by     the         losses             attributable                 to the     GHI-CBP/Blue                              Cross             plan.



          d.             Pursuant                  to paragraph                     7 of     MLC            Health           Benefits                Agreement,                        notwithstanding                         the    above,           in

                         each          of     the         fiscal            years      2001           and      2002,              the         City         shall         not       make           the          annual           $35      million

                         contributions                         to the        health          insurance               stabilization                     fund.



          e.             In     the         event              that     there          is    a Citywide                    or      program-wide                            health           insurance                  package               which

                         exceeds              the         cost        of the         equalization               and          stabilization                    fund         described                  above,            the     parties         may
                         negotiate                 reconfiguration                          of this        package               which           in no event                    will       provide               for     costs        in excess

                         of     the        total         costs         of    this      Agreement                 as set            forth         herein.              However,                    it is understood                      that        the

                         LBA           will         not         be treated             any         better       or    any          worse             than          any      other          Union               Participating                 in the

                         Citywide                  or Program-wide                            Health          Program                with            regard         to increased                     health            insurance             costs.




         Section           4.


         Where        an employee                          is suspended                     without           pay         prior       to disciplinary                          trial      for     disciplinary                   reasons            for
         more       than        30 days,                 the     employee               shall        receive          full        health             and     hospitalization                      benefit              coverage           during
         the    period          of the           suspension                   following              the     first        30 days.              Where              an employee                    is subsequently                      restored




         2009-201        1 LBA                                                                                       14
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 17 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



           to   full   pay      status,          as of      the        date       of      suspension,                       the        employee                     shall         be     restored              to      full       health        and

           hospitalization               coverage               for    the       first         30     days         of       the     suspension.



           Section       5.     Health             Care         Flexible               Spending                    Account.



           a.          A      flexible           health          care         spending                 account                 shall          be       established                     after       July         1993           pursuant             to

                       Section             125      of     the        IRS        Code.              Those             employees                       eligible              for      New           York          City          health          plan

                       coverage              as defined                on     page         32,        section               4(B)         of     the          1992        New            York          City      Health             Summary
                       Program               Description                shall        be eligible                   to participate                          in the        account.               Participating                   employees

                       shall        contribute             at least           $260         per        year        up to a maximum                                  of $5,000                 per      year.      Said         contribution

                       minimum                and        maximum                  levels             may         be modified                          by     the     MLC             Health            Advisory                Committee

                       based         on      experience                of     the        plan.         Any         unfunded                     balance              may            be deducted                  from          final       salary
                       payments               due        an employee.



           b.          Expenses               of    the     account               shall          include               but        not         be      limited            to                                                                     co-
                                                                                                                                                                                  deductibles,                  co-insurance,

                       payments,                   excess             expenses                  beyond                  plan            limits,               physical                  exams             and          health           related
                       transportation                     costs         for      vision,               dental,               medical                  and          prescription                    drug          plans            where         the
                       employee               and        dependents                  are        covered.                 In       no     case              will     any        of      the      above           expenses               include

                       those         non-deductible                     expenses                    defined             as non-deductible                                in       IRS        Publication                   502.



           c.          An administrative                         fee     of $1.00               per        week          for       the        first        year      shall          be charged                 for    participation                 in
                       the     program.             An employee's                         participation                       in the           account               is irrevocable                     during             a plan      year.        At
                       the     close         of the       plan        year       any       excess                balance            in an employee's                                account             will         not      be refunded.




                                                                                                    ARTICLE                            XIV             -

                                                                                           A.         ANNUITY                            FUND


           Section      1.


           a.          Effective             November                   1, 2009,               the     City           shall        continue                   to contribute                     for     each          employee,                on     a

                       twenty            eight      (28)         day        cycle         basis,             a pro-rata                  daily              contribution                  for         each       working               day      for
                       which          such         employee                 is    paid           by        the     City            which              amount                shall        not          exceed:              $1542.5I             per
                       annum           for    each        Lieutenant;                    $1,605.15                    per     annum                for       each        Lieutenant                   designated                on Special
                       Assignment                   or     as     Commander                           of     Detective                   Squad;                   and,        $1,766.97                 for      each           Lieutenant
                       designated                as Director                of    Legal              Bureau.



           b.          Effective             October             31,        2011,         the         City        shall           contribute                      to the       annuity                fund      a one-time                 lump
                       sum         payment            in the          amount              of     $892.00                on        behalf              of     each        active          member.




           2009-2011         LBA                                                                                 15
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 18 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



          Section            2.



          Where            an employee                     is suspended                   without                pay       for    disciplinary                reasons          and      is subsequently                        restored        to

          full      pay      status          as of            the     effective               date         of     the        suspension,               the        employee              shall       receive             full      Annuity
          Fund           coverage                for     the        period        of the            suspension.




                                                                                                           ARTICLE                          XIV        -

                                                                              B.        DEFERRED                                 COMPENSATION


          Effective               November                      1, 2009,          the     City          shall         continue              to contribute                 $300.00            per    annum              to the        401(a)
          Savings            Incentive                  Plan        on behalf             of each               active         Employee               in the        bargaining               unit        who      a) is a member
          of      the     457      Plan          and       b)       who      invests               a minimum                     of    one      percent            (1%)        of     salary        per     annum.

          Effective               October               31,      2011,        there           shall        be a $1,784                     one-time           lump        sum         payment             per     active           eligible

          employee                into      the        401(a)             Savings          Incentive                  Plan       on behalf             ofeach         active           Employee                 in the bargaining

          unit      who         a) is a member                       of the         457        Plan        and        b) who           invests             a minimum                 of one        percent         (1%)          of salary
          per      annum.



          The           Employee's                     40 1(a)         Plan         account                shall         be      invested             in     the     same           option(s)             the     Employee                  has
          designated                for     his/her             457        Plan      account.                   The      Employee's                   beneficiary              for     the      401(a)          Plan       shall     be the
          same           as the      beneficiary                     designated                    by   the          Employee                in the         457     Plan.



          The       parties          will         establish               a labor-management                                  committee                to discuss              implementation                       issues.




                                                                                        ARTICLE                          XV           - SENIORITY



          The       Department                     recognizes                 the       importance                    of      seniority           in filling          vacancies                 within          a command                 and

          shall         make        every              effort        to    adhere             to    this        policy,           providing                the     senior           applicant            has      the      ability        and
          qualifications                    to perform                 the    work            involved.                  While             consultation              on such           matters            is permissible,                   the
          final         decision            of     the        Department                  shall         not          be subject              to the         grievance               procedure.



                                                                                        ARTICLE                            XVI         -    GENERAL

          Section            1. - Safety                  Helmets


          The       City        agrees            to     furnish           a safety            helmet                and      equipment                related         thereto           for       each      employee.                 Such

          headgear              shall       conform                  to Police            Department                       specifications                   in effect          at the        time        of this        Agreement.



          Section           2. - Parking                        Facilities


          It is the        intent         of the          Department                    to make                 available             without          liability          to the        City,       City-owned                   property
         and       on-street              locations                 adjacent            to,        near         or    part       of    police         stations            or   other         command                locations,                as



         2009-201           1 L BA                                                                                      16
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 19 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020




            parking            facilities                for       the       personal                cars         of    employees.                        A     single              designated               representative                     of     the

             Department                  and       a single              designated                   representative                       of the         Union             will          survey         locations          in the         vicinity
            of      station         houses              to     determine                   what            space            is available                which           could              reasonably             be used            for        police

             parking           and,       where              space          exists,           the     Department                      and        the     Union             will      jointly          request        of the       appropriate

             City      agency            designation                     of such              locations.                 This        expressed                  intent            of the        Department                does       not        imply

             any      obligation                or commitment                             on the           part        of the        City         or the        Department                        to make         available               any        such

             location          or parking                    facilities.                 Where             such         property                is provided                  and          so designated               for    this         purpose,
            the      City      shall       not          be obligated                    to improve                    the     same,          nor       to maintain                    it for      parking.           The     City         need        not
            continue              to     provide               such          property                for     parking                when           the     City,            in      its     discretion,           decides           to     make              a

            different             use      of     it.



            All      inquiries             or      complaints                          from         employees                     concerning                  the      subject               matter        or     application                of       this

            section           shall       be referred                    directly             to the         Union             for       investigation                     and        review.            The      Union           shall      screen

            and       thereafter                shall        present               only        those         inquiries               or complaiñts                         which            it believes           are justified                 to the

            Commanding                      Officer                of the          Office           of Labor                Relations              of the        Police              Department,                or the      Commanding
            Officer's             designee,                  for      discussion                    and      possible                adjustment.



            This        Section            shall         not       be subject                    to the       grievance                    procedure.



            Section            3. - Maintenance                                   of    Facilities


            All      commands                    and         other         Departmental                      places               of assignment                      shall          have       adequate            heating,          hot        water
            and      sanitary            facilities.                 The          Union          shall       give           notice         to the         Department                       of any       failure      to maintain                  these
            conditions.                  If not         corrected                 by the            Department                    within           a reasonable                     time,       the     Union        may      commence                       a
            grievance               at Step             3 of       the       grievance                 procedure                    concerning                  that        failure.



            Section            4. - Private                     Hospital                  AccerradaMons                                   for      Line-of-Duty                            Iniuries


            It is the         intent        of the             City        to use          its best          efforts              to secure            private             room            accommodations                     in a hospital
            for      employees                   injured              in        the       line       of      duty.                This          Section             shall          not       be       subject        to     the     grievance
            procedure.


            Section            5. - Information                              Exchaagg


            a.                The       Department                       will          provide             the         Union             with      a copy             of      all         Orders,         Department                Bulletins,
                                           Door"
                            "Open                                issues,           and        press         releases.                The        details         of delivery                   shall      be worked            out         between
                            the        parties.



                            The          Department                        will         provide             to        the      Union             on       a semi-annual                         basis        a computer                   printout

                            containing                   names              and         addresses                of     employees,                     listed        alphabetically.


            b.              The         Union             will        provide                 the     Department                      with         a copy             of     Union             publications,                bulletins                and
                            press         releases.




            2009-20         1 1 L BA                                                                                         17
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 20 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



          Section          6. - Meal               Areas



          A     representative                    of    the         Department                       and       a representative                            of    the     LBA            will      meet              to        determine                an

          adequate                 meal          area        for         employees                    within              each       command                      and         other            Departmental                           places           of

          assignment.                     This     does            not        contemplate                    rebuilding              or extensive                      remodeling.



          Section          7. - Personal                      Folder


          a.             The          Personnel                Bureau                will         provide           the      Union             with         a list      of    categories                of     items             included               in
                         the        Personal            Folder                with      an indication                     of those             confidential                   items       which              an employee                       is not

                         permitted                to review.



          b.             Employees                     may         view         their         folders          on normal                  business               days        between             the     hours            of9          A.M.        and

                         5 P.M.             by     appearing                    in     person           at the           Employee                 Management                         Division,               Personnel                      Bureau,
                          10th           Floor,         Police            Headquarters.                             To      avoid           delay,              employees                should              call        the          Employee

                         Management                          Division                at least          one      day         in     advance.



          c.             The             Department                    will          upon           written           request             to     the         Chief           of      Personnel                by         the          individual

                         employee,                 remove                from          the     Personnel    Folder                         investigative                     reports           which,           upon             completion
                                                                                                      "exonerated"
                         of        the    investigation                       are      classified                                               and/or            "unfounded".


          Section          8. - Disciplinary                             Records


                                                                                                                                                A"
          Where         an employee                     has        been         charged               with      a "Schedule                                violation              as listed          in Patrol                 Guide          206-3
          and     such         case       is heard            in the           Trial         Room            and      disposition                 of the          charge            at trial      or on review                         or appeal

          therefrom                is other        than         "guilty",                   the     employee                concerned                  may,          after        2 years        from           such            disposition,
         petition         the        Police         Commissioner                              for     a review              for     the     purpose               of    expunging                 the        record              of the        case.
          Such        review              will         be      conducted                              a board               composed                   of        the                           Commissioner                             -
                                                                                              by                                                                         Deputy                                                              Trials,
          Department                     Advocate,                 and         the      Chief           of     Personnel,                  or       their        designees.                    The       Board                 will         make         a
         recommendation                           to the        Police               Commissioner.                          The      employee                   concerned               will      be notified                     of the        final
         decision             of    the     Police            Commissioner                                    the                         Commissioner                            - Trials.
                                                                                                     by               Deputy


         Section          9. - Disciplinary                              Procedures


         The        parties,          through               a joint           subcommittee,                         shall         develop             procedures                   to insure            that:



         a.              All         disciplinary                   charges                  shall        be        brought            in       a      timely            fashion               pursuant                  to     the         current
                        departmental                        regulations.



         b.             Departmental                          trials           shall          be      held          as      promptly                  as     possible,               utilizing            additional                        hearing
                        personnel.




         2009-201        1 LBA                                                                                       18
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 21 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



            c.               Reimbursement                              shall         be        made            for     any         period                of     suspension                        in      excess              of        any      penalty

                             ultimately                  levied.




            Section               10.      - Fixed            Post       Duty


            A     commanding                      officer            may        limit          fixed        post      duty         for        a single            employee                   to a single                 four-hour                   period.



            Section               11.      - Meal             Scheduling


            Employees                    shall          not       be     assigned                   meals        as     a matter                of        practice              during                  either          the      first         hour         and

            one-half              or last         hour         and      one-half                of their         tours.            In cases               of emergency                          this      practice             may          be altered.



            Section               12.      -                    Sum        Payments
                                               Lump


            Where            an employee                       has     an entitlement                       to accrued                annual               leave            and/or              compensatory                        time,         and        the

            City's          fiscal         condition              requires              employees                  who        are terminated,                           laid        offor         who        choose             to retire             in lieu

            of     layoff         to be removed                        from       the         payroll           on or before                   a specific                date,           or where                an employee                     reaches

            the      mandatory                   retirement                age,         the      employer               shall        provide                   the     monetary                    value          of     accumulated                        and
            unused            annual             leave          and/or          compensatory                          time         allowances                    standing                   to the         employee's                       credit          in        a

            lump        sum.            Such           payment               shall        be in accordance                          with            the        provisions                  of     Executive                   Order            30,     dated
            June       24,         1975.



            Where            an employee                      has      an entitlement                       to terminal               leave              and      the       City's              fiscal       situation               requires               that
            employees                   who       are terminated,                        laid       off     or retired             be removed                        from       the         payroll          on or before                      a specific

            date,       or        where          an      employee                 reaches                 the    mandatory                     retirement                   age,          the      employer                    shall        provide                a

            monetary                 lump             sum       payment                 for     terminal              leave          in       accordance                     with           the         provisions                  of      Executive
            Order           31,      dated            June      24,      1975.


            Section               13.    - Interest               Payments


            Interest          on        wage            increases                shall          accrue           at    the         rate        of        three         percent                  (3%)         per         annum                 from         one

            hundred-twenty                        (120)           days        after        execution               of this          Agreement                     or one            hundred-twenty                             (120)           days     after
            the      effective                 date      of     the      increase,                  whichever                is    later,           to     the        date          of      actual          payment.                      Interest           on

            longevity                and        step-up              increments,                    differentials                  and         holiday               pay       shall             accrue            at     the        rate       of     three
            percent            (3%)             per         annum             from             one         hundred-twenty                            (120)            days               following                 its        earning             or        one

            hundred-twenty                            (120)       days        after           the    execution               of     this        Agreement,                      whichever                    is later,              to the           date        of
            actual          payment.                   Interest         on      overtime                  pay      shall          accrue            at the           rate      of        three          percent           (3%)            per        annum
            from        one          hundred-twenty                           (120)             days        following                its        earning                or      one          hundred-twenty                               (120)          days

            following                the       employee's                  submission                      of    an     overtime                 report,              whichever                        is later.          Interest               accrued
            pursuant               to    this         paragraph                 shall          be      payable             only          if    the        amount               of         interest           due          to        an    individual
            employee                exceeds              five        dollars            ($5).




            2009-2011              LBA                                                                                 19
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 22 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



          Section           14.       - Public              Transportation


          The      City         and     the      LBA          will        use     their         best     efforts      to effect             free          transportation                 on     buses         and       subways
          for     lieutenants.



          Section           15.       - Polygraphs



          The      current            practice            concerning                the     use        of polygraphs               in internal                investigations                    shall      be maintained

          during          the      term       of     this      Agreement.



          Section           16.       - Probationary                        Period


          Upon         an       employee's                    satisfactory                 completion                 of     six      (6)        months                of      probation,               the      employee's

          commanding                    officer            may        recommend                   that     the      employee               be granted                    permanent               status.



          Section           17 - Performance                              Compensation


          The      City       acknowledges                       that     each          of the      uniformed              forces          performs                 an important                 service         that    reflects
          the     diverse          missions               of the        City's          uniformed             agencies.             In order                to reward              service        of an outstanding,

          exceptional                  nature,            each       of     the         uniformed             agencies             will          establish               a performance                     compensation
          program             to      recognize               and       reward            such         service,        tailored             to       the     unique            missions            of      the      individual
          uniformed                agency.


          The      parties          agree          that      additional                compensation                  may      be paid                to     employees               performing                outstanding,

          exemplary,               difficult              and/or        unique            assignments.                The      City         will          notify         and    discuss          with         each      affected
          union       of      its intent            to pay           such        additional              compensation                 and            the     individuals                to be compensated.



          The      criteria           for     the     granting              of    performance-based                          compensation                           shall      be based           upon           outstanding
          performance                   in the       work            assigned,             and/or         performance                 of       unique              and      difficult           work.



          The      performance-based                             compensation                     payments            provided                 for        in this      section          shall     be one-time,               non-

          recurring             cash        payments               subject             to applicable               pension          law.           An employee                     can     receive            no more        than
          one      payment              annually.




          This      provision               shall     not        affect          any     existing         productivity               programs                  covered             in any        existing            collective

          bargaining               agreements.                   Nor        shall        this     provision           be construed                    to waive              any      obligation               of the     City       to
         negotiate              over        future          productivity                  programs            as required                 by     applicable                 law.




         2009-2011            LBA                                                                             20
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 23 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



                                                                          ARTICLE                          XVII               -    UNION                    ACTIVITY
            Section           1.



            Time          spent      by      Union          officials            and       representatives                              in the         conduct              of labor               relations             shall       be governed

            by     the     provisions               of      Mayor's              Executive                   Order                No.      75,      as amended,                          dated            March           22,      1973,        or any

            other         applicable               Executive                Order             or     local          law,            or     as otherwise                         provided                  in     this     Agreement.                    No
            employee               shall        otherwise             engage             in Union                  activities               during                the     time       the         employee                 is assigned            to the

            employee's                regular            duties.



            Section           2.


            LBA           Trustees          and      delegates               shall       be recognized                            as representatives                            of the           LBA           within       their          respective

            territories             and         commands.                   For        the         purpose               of        attending                  the       regular             scheduled                    monthly             delegate

            meetings,               but      not        more         than         twelve             (12)          per            year,      there             will         be      a 24-hour                    excusal             for     daytime

            meetings              on the         1st,    2nd        and      3rd       platoons               on the               day      of the          meeting,                and          for      evening           meetings            on the

            2nd       and      3rd        platoons             on     the        day     of        the      meeting                  and         the        i st platoon                    on     the         following             day.        If the
            delegate           or    officer            is either           sick       or out-of-town                              on     leave         or        assignment,                     or      is required                to appear            in

            court,         an alternate              will       be able            to obtain                this        same             excusal.                 The       Union            will          provide          the       City      with          a
            list     of    those      attending                each        such         meeting,               which                shall         be the              basis        for      their          payment.



            Section           3.



            The      parties         shall        explore            a further           clarification                       of Departmental                              rules        and        procedures                   to enable          LBA
            delegates               and          officers            to      represent                   properly                   the          interests                 of      Lieutenants.                           An         appropriate
            Departmental                   order         in this          regard           shall         be issued.




                                                                ARTICLE                            XVIII             -    NO DISCRIMINATION

            In     accord          with         applicable                law,      there           shall          be    no         discrimination                          by      the          City          against         any     employee
            because           of     Union          activity.



                                                        ARTICLE                        XIX           -   NIGHT                       SHIFT                  DIFFERENTIAL


            a.              There          shall         be     a     10%          night           shift       differential                      effective                  January                1,      1971          applicable              to     all
                            employees                   assigned            to     rotating              tours           of        duty      for        all        work           actually              performed                 between              the
                            hours          of     4:00        P.M.         and         8:00        A.M.             There                shall         be     a 10%               night           shift         differential               effective

                            January              1, 1971            applicable                to all        other            employees                      for     all     work            actually              performed                 between
                            the     hours          of 4:00           P.M.        and       8:00          A.M.,            provided                 that           more          than        one         hour        is actually              worked
                            after      4:00        P.M.         and        before          8:00          A.M.



            b.              Where            overtime               compensation                         is to          be        calculated                  for         tours        in    the          regular                      chart,          the
                                                                                                                                                                                                                           duty
                            overtime              calculation                shall         be       based           on        the         rate     paid             for     the      tour          to      which           the     overtime              is



            2009-20         1 1 L BA                                                                                2 1
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 24 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



                         attached;               for    tours      not     in the            regular             duty         chart,          the    overtime           calculation               shall        be based          on     the
                         rate      paid         for     half     or more              of      the        hours          of     the      tour         to which          the      overtime               is attached.



                                                ARTICLE                        XX        -    OVERTIME                                 TRAVEL                      GUARANTEE

          Section          1.



          The      assignment                  of an employee                    to a post                not     within            the employee's                    permanent              command                 (hereinafter
          referred        to as "flying")                      shall      in the           first         instance             be accomplished                        so that         the     assignment                 originates
          and      terminates                 within      such         employee's                      permanent                    command                and      within         the     employee's                regular           tour

          of    duty.



          Section         2.


          Overtime              travel          guarantee              compensation                           shall      continue                  to be paid          as follows:



          a.             In      the         event       that      an      employee                      is     assigned                to      a post        outside              the     employee's                 permañeñt

                         command                  and      is required                to report                 at such          post          at the      start     of the         employee's                 regular          tour      of

                         duty,         the      employee               shall     accrue                an allowance                     for      travel      to the         assigned          post          at the    rate      of time

                         and       one-half              for     45      minutes                  of     travel         time           if     the     assigned              post     is    within            the     same        patrol

                         borough                as the     employee's                    permanent                     command                     or at the        rate      of time        and        one-half          for     1-1/4

                         hours           if     the      assigned              post          is     in     a different                      patrol        borough             from         that        of     the    employee's
                         permanent                    command.


          b.             In      the      event          that      an      employee                      is     assigned                to      a post        outside              the     employee's                 permanent
                         command                  and      cannot          return            to the            permanent                     command               within          the    regular            tour    of duty,           the
                         employee                shall         accrue          an allowance                      for     travel             to the     permanent                command                 at the       same       rate      as

                         stated          in     Subsection               2(a)       of       this        Article.


          Section         3.


          The      overtime              accrued           pursuant             to this             Article            for      any          one     day     shall      be taken            at the           employee's                sole

          option        either         all      in cash         or all         in compensatory                               time       off.



          Section         4.



          Notwithstanding                       anything           to the         contrary                 herein,            employees                   assigned            to the   Detective     Bureau                     and/or
                                                                                                           Squad"                                                                              Assignment"
          "Designated                  as Commander                      of Detective                                          and/or            "Designated                  on    Special                                       shall
          not   receive           Overtime                Travel          Guarantee                      compensation                         during        the      entire        period         of        such     assignment,
          except        when           assigned            in    uniform.




          2009-20       1 I L BA                                                                                  22
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 25 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020




                         ARTICLE                        XXI          -     GRIEVANCE                                      AND           ARBITRATION                                   PROCEDURE

            Section       1. - Definitions


                                                                                                                                          "grievance,"
            a.          For       the    purposes               of       this        Agreeiiient                 the           term,                                     shall    mean:



                        (1)              a claimed              violation,                 misinterpretation                             or inequitable                   application              of the        provisions           of

                                         this     Agreement;



                        (2)              a claimed              violation,                  misinterpretation                             or misapplication                      of     the      rules,        regulations,           or

                                         procedures                  of the           Police         Department                         affecting            terms        and    conditions               of employment,
                                                                                                                                                                                                               "grievance"
                                         provided             that,         except           as otherwise                         provided            in this       Section           1(a),      the term,

                                         shall      not       include                disciplinary                     matters;



                        (3)              a claimed                   improper                  holding                    of      an    open-competitive                         rather           than         a promotional

                                         examination;



                        (4)              a claimed                 assignment                   of       the          grievant                to    duties         substantially                 different          from        those

                                         stated         in the            grievant's             job          title            specifications.


                                                                                                                                                                                      Officer"
            b.          For       the      purposes                  of      this          Agrcemea                   t    the         term         "Commanding                                           shall          mean       the
                        immediate                Commanding                           Officer            of     the            aggrieved             employee.


                                                                                                                                                                     Officer"
            c.          For       the    purposes               of       this        Agreement                   the           term      "Reviewing                                      shall         mean       the      superior
                        officer         in charge             of      the       next        higher             command                    or       level     above          a Commanding                        Officer.


                                                                                                                                         "Board"
            d.          For       the    purposes               of       this        Agreement                   the           term                          shall        mean        the      Personnel                Grievance
                        Board           to be composed                          of     three       (3)        members,                    as follows:                a Deputy            Commissioner                      or other
                        designee            of    the      Police               Coi         missioner,                     who          shall        be    Chairman              of     the      Board,           the      Chief      of
                        Department                 or     the        Chief            of    Department's                            designee,              and     the      President             of     the    Union         or the
                        President's               designee.


                                                                                                                                       "grievant,"
            e.          For      the    purposes              of this           Agreement                     the         term,                                  shall      mean        an employee                 or group          of
                        employees                asserting                a grievance                  or the              Union          or both,            as the        context           requires.


            Section      2.


            The   availability            of the        grievance                    or arbitration                       procedure                shall     not     justify       a failure             to follow          orders.




            7009-7011      LBA                                                                                   73
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 26 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



          Section             3.



          a.                 Every             grievant           shall         have       the       right          to     present             a grievance                  in     accord           with        the      procedure

                          provided                 herein          free     from          coercion,                interference,                  restraint              or reprisal.



          b.              The        informal              resolution              of differences                        or grievances                  is urged            and     encouraged                   at all        levels     of

                          supervision.



          c.              Commanding                          Officers            and      Reviewing                     Officers             shall     promptly              consider             grievances             presented

                          to       them          and,      within           the        scope         of     their         authority              take        such         necessary             action             as is required

                          herein.



          d.              Commanding                          Officers,           Reviewing                   Officers              and       members               of the         Personnel               Grievance              Board
                          shall          consider             objectively               the        merits       of grievances                     with        due        consideration                  to the        harmonious

                          interrelationship                         that        is sought             to be         achieved              among              all    members               of    the        force       and       for     the

                          good            of     the    Police           Department.

          e.              Any        employee                   may        present         the       employee's                   own          grievance                 through        the     first        four      steps       of the

                          grievance                 procedure               either         individually                     (with         the     aid     of       the     employee's                 own          counsel            if the

                          employee                  so chooses),                  or through                 the     Union,             provided,              however,              that       the        Union         shall         have

                         the        right         to have           a representative                        present             at each          step     of       the     grievance               procedure.



          Section             4.


          Under        the         grievance              procedure               herein            a grievance                  must         be initiated               within      90 days            following               the     date
          on    which          the       grievance               arose          or the     date        on which                  the    grievant             should          reasonably               have          learned        of the

          grievance                or the        execution                date     of this          Agreement,                    whichever               date           is the    latest.          Grievances                  shall     be
          processed                according               to     the      following                procedure:



          STEP          I.


          A    grievant             shall         present          the      grievance                to the         Commanding                         Officer            either      orally          or in         writing.            The

          Commanding                        Officer             shall      carefully               consider               the     matter,             make         a decision             thereon               and     advise           the
          grievant            of the            decision           within          five       (5)     days          of     the      grievance's                submission.



          STEP          II.


          If   the    grievance                  is not         satisfactorily                adjusted              at Step             I, the        grievant            may       seek        the        following             review

          within       ten         days         after     receipt          of the         Step       I decision.                  The     grievant             shall        reduce        the      grievance              to writing
         on     Form           P.D.            158-151             (in     triplicate),               setting             forth        a concise               statement             of      the      grievance                and       the
         results        of         the      proceedings                    at    Step         I.      The       grievant                shall         forward              two      copies            to     the      appropriate

          Reviewing                 Officer             and      retain          one      copy        for     personal                 use.      The      Reviewing                  Officer            shall        forward            one

         copy        to the         Commsmding                       Officer,           requesting                  the     Commanding                       Officer's             comments.                  The      Reviewing
         Officer         shall           carefully            consider            said        grievance,                 make          a determination,                      and     notify         the      grievant           and     the




         2009-2011             LBA                                                                              24
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 27 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020




            Commanding                           Officer             of the           Reviewing                      Officer's              decision               within          ten     (10)       days         following             receipt                of

            the      grievance.



            STEP            III.



            If    the       grievance                   is still         not          satisfactorily                        adjusted,             the     grievant              may,           not      later       than         ten    days            after

            notification                   of     the      Reviewing                      Officer's                   decision,              seek        further            review          as follows:



            The         grievant                 shall        prepare                 a report                  on      P.D.             158-151            (in       quintuplicate)                     setting            forth       a concise

            statement                of        the      grievance                 and         the        results             of     the     proceedings                     at Steps           I and        II.      The         grievant               shall

            forward                four         copies          of      the       report             through                official             channels            to the         Chairman,                   Personnel              Grievance

            Board,           retaining                  one        copy           for        personal                 use.         The       Board            shall         forward             one       copy        to the           Reviewing
            Officer,              requesting                  the        Reviewing                       Officer's                 comments                 thereon.                The        Personnel               Grievance                    Board

            shall         meet        at least             once         a month                   on     a date             designated              by the           Chairman.                  At      each        meeting,            the         Board

            shall         consider                all      grievances                    which,                at     least        five      days         prior        to     such          meeting,               have       been           properly
            referred             to the          Board.              The        grievant                 may          choose              to have         the       grievant's              representatives                      present             at the

            meeting,               at which                time          oral         and         written             statements                  may        be presented.



            The       Board           shall           carefully               consider                  said        grievance,               make          a determination                        and      notify          the      grievant,               the

            Commanding                           Officer             and        the      Reviewing                      Officer,             in writing,               of its decision                    within           seven        days            after
            the      meeting               at which                the       grievance                   is considered.



            It is understood                         and      agreed             by and                between               the     parties         that          there      are certain               grievable            disputes               which
            are      of     a Department                             level         or        of      such            scope           as     to     make            adjustments                  at      Step        I or      Step           II    of     the
            grievance                procedure                  impracticable,                           and,         therefore,             such        grievances                 may        be instituted                at Step          III    of the
            grievance                procedure                     by        filing          the         required                 written           statement                 of     the       grievance              directly               with         the
            Chairman                 of the             Personnel               Grievance                      Board;              the    Chairman                  or Chairman's                       designee            shall       convene                 a

            meeting              of the          Board          within                five        (5)     working                 days       following                receipt            of the       grievance,              and       the        Board
            shall         render           its       decision            within               five        (5)        working              days          following              that        meeting.



            STEP            IV.



            Where           the      grievance                  is not          satisfactorily                        adjusted             at Step          III,     the grievant               may       refer       the     grievance,                  not
            later         than        thirty             (30)         calendar                     days             after         notification                of       the         Board's              decision,             to       the         Police
            Commissioner                          for      determination;                              and      the         Police         Commissioner                       shall         make          a determination                          within
            ten      (10)        working                 days         following                    receipt             of     the        grievance.                 This       determination                       shall      be made                   after
            appropriate                   consultation                     with         any        or all           parties          to the        grievance,                including               the Chairman                   of the Board
            and/or          the      Board              members;                   and            copies            shall         be sent          to the          grievant              and      the     Union.


            Grievances                    which          affect          substantial                     numbers                  of employees                     may       be compressed                        by elimination                    of the
            fourth          Step          of     the     grievance                    procedure.




            2009-2011              LBA                                                                                        25
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 28 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



          Section          5.



         At      every       step         of these               procedures,                 the        grievant             and       the    officer            considering                    the        grievance                shall      work
          for    a satisfactory                   adjustment.                     At       any     step,         the        Commanding                      Officer,           the        Reviewing                    Officer,             and      the
          Board          shall      have             the     right        to summon                     the      grievant            and        any        and     all    persons                considered                   necessary                to
         the      equitable               adjustment                     of     the       grievance.                    Proceedings                   shall       be      informal.                     The       Chairman                   of      the
          Personnel               Grievance                     Board          shall        take        such      steps        to implement                      the     provisions                   concerning                    grievances
          as are      necessary                  for        the      proper            and       effective               operation              of    the       procedures                     provided               for     herein.             The
          Chairman                shall         resolve              questions                as to jurisdictional                           responsibility                        of     Commanding                         Officers              and

          Reviewing                Officers                 and      shall           work         out      the        operational               details          of the            program.                 For        these            purposes,
         the      Chairman                shall            issue         orders           and      instructions                    through            the       Chief         of        Department                    not     inconsistent
         with       the      provisions                    of     this     Article.



          Section          6.


         The       grievance                  procedure                  established                hereinbefore                     is designed                 to operate                    within           the        framework                 of,
         and       is not         intended                 to abolish                or     supersede,                 existing          rules         and       procedures                     providing                   for     additional
         methods             of     redress.                These             include,           but      are not            limited         to,     the      existing              rights         of a grievant                    to request
         an      interview               with         the       Police          Commissioner.



         Section           7.



         Any        or all        of the          foregoing                   grievance                 steps         may       be     waived              by     the     written               consent               of    both         parties.



         Section           8.


         Within           twenty              (20)        days       following                receipt            of the        Police         Commissioner's                              Step        IV     decision,              the     Union
         shall      have          the     right           to bring            grievances                 unresolved                  at Step         IV      to impartial                  arbitration                 pursuant              to the
         New        York          City         Collective                 Bargaining                    Law       and        the  Consolidated                      Rules               of the        New         York            City      Office
                                                                                                                                   days'
         of Collective                   Bargaining.                     In addition,                   upon          ten    (10)           written                     notice            to the        Union,              the     City       shall
         have       the     right      to bring                   directly           to arbitration                    any     dispute             between              the    parties             concerning                      any      matter
                                    "grievance"
         defined           as a                                      herein.               The      City         shall       commence                   such        arbitration                  by        submitting                   a written
         request          therefor              to the          Office          of Collective                    Bargaining,                 with          a copy        to the           Union;            and        the        matter       shall
         proceed           pursuant                  to the         Consolidated                        Rules          of    the     Office           of    Collective                    Bargaining.


         A permanent                      rotating               Panel          of     three        (3)        Arbitrators               shall         be       established,                    drawn            from             the     official
         panel        of the        Office             of Collective                      Bargaining,                  as agreed             to by both             parties.               The        members                    of the Panel
         shall      be assigned                      on     a rotating               basis         to     arbitrate            all     grievances                under             this        Section.


         The       assigned               Arbitrator                 shall           hold        a hearing                  at a time           and         place         convenient                       to   the         parties          and       a
         transcript              shall        be taken               unless            the       taking          of     a transcript                 is waived                by        both      parties,                 The      arbitrator
         shall      attempt              to     issue           an award               within           ten      (10)        days       after        the      completion                   of     the       hearing.




         2009-201          I LBA                                                                                      26
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 29 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



             The        City         and      the     Union           shall       each          pay     50% of the fees                            and         expenses               of the         Arbitrator                  and     of all other

             expenses                 incidental               to such           arbitration.                    The      costs          of    one             copy         for      each         party           and       one        copy         for    the

             Arbitrator                of the         transcripts                 shall         be borne             equally             by        the         parties.



             Section             9.



             In     case         of     grievances                    falling           within          Sections                    1(a)(1)              or      l(a)(2)             of      this         Article,             the      arbitrator's

             decision,                and      order          or     award          (if     any),           shall         be        limited             to     the     application                    and          interpretation                   of     the

             collective               bargaining                  Agreement,                rule,       regulation,                   procedure,                     order          orjob         title     specification                   involved,
             and        the     Arbitrator                 shall         not     add      to,      subtract            from,            or modify                     any     such           Agreement,                     rule,        regulation,
             procedure,                 order          or job            title     specification.                         An         Arbitrator's                     award             shall        be      final         and         binding             and

             enforceable                   in any          appropriate                  tribunal            in accord                with      Article                Seventy-Five                        of the         Civil       Practice             Law
             and        Rules,             except           that         awards           as     to     grievances                     concerning                      assignment                    of      the         grievant             to    duties

             substantially                    different               from         those         stated           in      the        grievant's                  job        title          specification                    or    the      use       of     an

             open-competitive                              rather         than      promotional                     examination,                          shall        be final              and          binding           and        enforceable

             only        to     the        extent          permitted               by      law.         An          Arbitrator                 may             provide               for     and          direct          such         relief       as the

             Arbitrator                determines                   to be necessary                      and        proper,              subject               to the         limitation                   set     forth         above           and       any
             applicable                limitations                  of    law.


             Section             10.


             The        time         limits         contained               in this        Article           may          be modified                         by mutual               agreement.                        In the event               that    the
             Department                    fails      to comply                  with      the     time          limits         prescribed                     herein,            the       grievance                may         be advanced                 to
            the        next      step.




                                                      ARTICLE                        XXII             - LINE-OF-DUTY                                             DEATH                      BENEFIT


            In the        event            an employee                    dies      because             of a line-of-duty                               injury         received               during              the     actual         and       proper
            performance                       of     police         service             relating            to      the     alleged                or        actual         commission                       of      an     unlawful                act,    or

            directly            resulting              from           a characteristic                      hazard             of     police             duty,         through               no     fault         of     the     employee's,                     a
            payment              of $25,000                   shall        be made              from         funds          other           than         those         of the             Retirement                    System           in addition
            to any        other            payment                which          may       be made                as a result                 of        such         death.           Such          payment                 shall        be made            to
            the     beneficiary                    designated                  under       the        Retirement                    System               or,     if no beneficiary                          is so designated,                        to the
            estate        of     the        deceased.



                                           ARTICLE                        XXIII             -    DEATH                    BENEFIT-UNUSED                                                     LEAVE                      AND
                                                                                            COMPENSATORY                                                      TIME


            If    an    employee                    dies      while            employed                by     the      City,           the     employee's                         beneficiary                    designated                under           the
            Retirement                  System              or,     if no beneficiary                       is so designated,                            the      deceased's                    estate           shall      receive             payment
            in cash            for     the         following              as a death               benefit:




            2009-20           1 1 L BA                                                                                 27
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 30 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020


                                                                                                                                                           days'
           a.              All        unused              accrued                leave        up     to a maximum                            of     54                  credit;


           b.              All         unused              accrued                compensatory                         time        eamed                 subsequent                    to     January            1,    1971         which        is

                           verifiable                by        official           Department                     records           up        to      a maximum                    of        two     hundred            (200)        hours.



                                      ARTICLE                            XXIV             -    OPTIONAL                            WORK                     DURING                          VACATIONS


          Section           1.



          Any         employee                may         volunteer                 to work              for    one      five-day                 period       during          such           employee's               vacation         leave.
            Whether              the         volunteer                   will       be        assigned            to     duty           is        within        the      discretion                 of     the        Department.                If

          assigned              to duty,            the        assignment                 shall          be at the          discretion                   of the       Department                    to any       regular           platoon       in

          any        one    command                      for     the       entire         five-day             period.             No employee                        shall       be discriminated                       agai=t          in the
          application                  of    this        Section                because            the     employee                is in the                last   year        of       service.



          Section           2.


          An      employee                   who      so volunteers                       shall       be compensated                               at the      employee's                    regular        straight-time               rate    of

          pay        for all     work          performed                        during         the       assigned             platoon's                  regular        hours           of work.            Except         as otherwise
          provided               in     this        Article,               all      other          provisions                 of    this            Agreement                  shall          be     applicable               to     work       so
          performed.



          Section           3.



          Contributions                      under             Article           XII      (Health              and      Welfare               Fund)          and       Article               XIV     (Annuity             Fund)         of this

          Agreement                   shall         not        be paid             for    work            performed                pursuant                 to this        Article.



          Section           4.


          For     the      purposes                 of     Article               XX       (Overtime                  Travel             Guarantee)                 of     this         Agreement,                 the     command               to
          which            an     employee                      is     so        assigned                for     the        five-day                  period           shall           be         deemed          that     employee's
                                   command."
          "permanent



                                                                                       ARTICLE                       XXV            -    NO              STRIKES


          In    accord           with         applicable                    law,         neither           the       Union          nor            any     employee                 shall          induce        or      engage         in any

          strikes,         slowdowns,                      work            stoppages,                or mass             absenteeism,                        or induce                 any        mass      resignations               during
         the     term       of        this     Agreement.




         2009-20        1 1 L BA                                                                                       28
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 31 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



                                        ARTICLE                       XXVI             -    EMPLOYEES                                       SPECIALLY                               ASSIGNED                          OR
                                                                                                               DESIGNATED


             Notwithstanding                          anything            to the            contrary                contained                    in     this      agreemeñt,             employees                        assigned            to     the
                                                                                                                                                                                      Squad"
             Detective           Bureau                and/or         "Designated                       as Commander                             of the         Detective                      and/or                     "Designated                 on
                               Assignment"
             Special                                          shall       be eligible                    for    the        receipt               of     benefits            under          this      Agreement                   in the           same

             manner            and       under          the     same          circumstances                          as Members                          of     the      Force        detailed              as First,            Second             and

             Third        Grade           Detectives.



                                                                     ARTICLE                            XXVII              -       BULLETIN                              BOARDS


             The        Union           may       post        notices          on          bulletin            boards               in     places              and       locations              where            notices          usually            are

             posted           by the       employer                 for   employees                      to read.           All          notices              shall      be on Union                 stationery,             shall        be used

             only       to notify          employees                  of matters                  pertaining               to Union                    affairs,          and       shall     not      contain              any     derogatory
             or     inflammatory                      statements              concerning                   the       City,          the          Department,                     or personnel                 employed                  by    either

             entity.



                                                                              ARTICLE                           XXVIII                      -    NO WAIVER

             Except            as    otherwise                  provided               in        this      Agreemêñt,                           the       failure           to      enforce            any          provision                of     this

             Agreement                  shall         not    be deemed                 a waiver                 thereof.                 This          Agreement                   is not         intended            and        shall        not     be

             construed              as a waiver                 of    any      right            or benefit             to which                       employees                are     entitled             by      law.



                                                                          ARTICLE                         XXIX                 -   SAVINGS                            CLAUSE


             If any       provision              of the         Agreement                       is found            to be invalid,                      such          invalidity           shall       not       impair           the    validity
             and       enforceability                   of    the     remaining                    provisions                  of        this         Agreement.



                                           ARTICLE                        XXX               -    LABOR                     MANAGEMENT                                              COMMITTEE

             Section           1.


             The       City      and      the     Union,             having         recognized                      that       cooperation                       between             management                      and     employees                 is
             indispensable                 to the           accomplishment                             of sound            and           harmonious                      labor       relations,             shall     jointly           maintain
             and       support          a labor-management                                  committee.




            Section            2.



            The        labor-management                          committee                       shall     consider                 and          may           recommend                   to the       Police            Commissioner
            changes            in    the        working              conditions                   of     the     employees,                           including,             but      not         limited           to,    the     following
            subjects:               the     adequate                 levels       of        police             coverage                   to     ensure            the      safety         of      employees                 on     duty;           and
            excusal            policy           for     employees                appearing                     in     court              after         the      midnight               tour.          Matters              subject            to    the



            2009-2011            LBA                                                                                  29
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 32 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020



          grievance                procedure                shall         not       be        appropriate                items            for      consideration                          by     the      labor-management
          committee.



          Section            3.



          The       labor-management                             committee                    shall      consist            of   six      members                     who         shall        serve      for        the     term      of this
          Agreement.                     The     Union           shall       designate                 three        members               and           the     Police            Commissioner                        shall        designate
          three         members.                 Vacancies                 shall         be     filled        by     the     appointing                       party      for       the         balance          of     the     term       to be
          served.            Each          member                may        designate                  one     alternate.               The            committee                   shall         select         a chairman                from

          among            its     members               at each            meeting.                  The        chairmanship                      of     the         committee                  shall     alternate                between
          members                 designated                by      the     Police             Commissioner                       and            the     members                   designated                by       the      Union.            A
          quorum            shall         consist        of a majority                    of the         total       membership                        of a committee.                          A   committee                 shall       make

          its     recommendations                           to the         Police          Commissioner                          in writing.



          At      the     request          of either             the      Police          Department                    or the         L.B.A.,                a representative                      of    the     Mayor's              Office
          of    Labor            Relations           will         sit     in on      the        Labor            Management                       Committee.



          Section           4.


          The       labor-management                              committee                    shall         meet        at the        call        of     either            the      Union             members                or    the    City
          members                 at times         mutually               agreeable               to both           parties.            At        least        one      week          in advance                 of a meeting               the

          party         calling          the    meeting             shall       provide               to the        other        party,          a written              agenda             of matters                to be discussed.

           Minutes               shall     be kept           and          copies          supplied               to all      members                    of     the      committee.



                                                  ARTICLE                       XXXI                  - FINANCIAL                                EMERGENCY                                      ACT


          The      provisions                  of this      Agreement                    are     subject            to applicable                      provisions              of law           including              the     New        York

          State         Financial              Emergency                  Act       for       the      City        of    New        York,               as amended.



                                                                                         ARTICLE                        XXXII                -    TERM

          The      term          of this        Agreement                   shall        commence                   on      November                      1, 2009            and      shall         expire           at midnight               on
         October            31,      2011.




         2009-20          1 1 L BA                                                                                 30
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 33 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020




                             IN    WITNESS          WHEREOF,          the    parties   have    executed    this   Agre     enÓon     the

           day    and     year     first   above    written.




                                                                                  LIEUTENANTS'
           CITY         OF     NEW YORK                                                                     BENEVOLENT
                                                                                  ASSOCIATION              OF THE        CITY   OF
                                                                                  NEW YORK




           BY                                                                     BY
            .      AMES            F. HANLEY                                           THOMAS         SU      IVAN
                  Commissioner                                                         President
                  Labor    Relations




           APPROVED                  AS TO         FORM:




                 PÃUL         T.    RE     HEN
                 Acting      Corporation     Counsel




          DATE            SUBMITTED                TO THE
          FINANCIAL                  CONTROL               BOARD:




          UNIT:           LIEUTENANTS


          TERM:           November           1, 2009     to October    31,    2011




          2009-2011        LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 34 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                                             T H E         P O L IC E               C O M M I S S IO N E R
            .                                                                                                                      C IT Y O F N E           W     Y O R K




                                                                                                                              March           23,       2009




            Lieutenant           Thomas           Sullivan
            Lieutenants            Benevolent                 Association

            233                         -    Suite       1801
                     Broadway
            New       York,       New        York        10279


                                                                                    Re:                     LBA        AGREEMENT                        FOR        THE        PERIOD
                                                                                                            SEPTEMBER                   1, 2007        TO OCTOBER                  31,    2011


            Dear      Lieutenant             Sullivan,


                           A representative                   of the      Lieutenants           Benevolent                    Association               shall     be    a member          of the

            Disciplinary            Advisory             Labor         Management               Committee                     established              to review        the   existing
            disciplinary          process           of the       Police       Department,                     in addition            to the      Police         Benevolent         Association

            (PBA)          representative,            the       Deputy        Commissioner                        of     Trials,      the     Department               Advocate          and   the

            Deputy          Commissioner                 of     Labor       Relations.              The         Committee               shall       make        recommendations                to the

            Police     Commissioner                  on       the   operation           of    the           disciplinary             machinery.



                                                                                                             incerely,



                                                                                                                               (4)


                                                                                                             aymond           W.      Kelly
                                                                                                        '
                                                                                                               lice    Commissioner




                                1 Police       Plaza,         New York,       NY 10038              •         646-610-5410               •      Fax:    646-610-5865
                                                                            Website:         http•//nyc.gov/nypd
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 35 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                                                  T H E         P      O   L I C E           C O M M I S S IO N E R
                                                                                                                                        C IT Y O F N E                W    Y O R K




                                                                                                                                         March             23,      2009




               Lieutenant             Thomas              Sullivan
               Lieutenants                 Benevolent             Association

               233                            -    Suite         I801
                       Broadway
               New      York,          New         York          10279


                                                                                           Re:                LBA        AGREEMENT                                 FOR     THE        PERIOD
                                                                                                              SEPTEMBER                           1, 2007        TO OCTOBER                  31,        2011


               Dear     Lieutenant                 Sullivan,


                            Please           be    advised           that    the     Police       Department                    will       fill    permanent              vacancies      where             they
               exist   in      the     Patrol        Precinct           Desk        assignments               from        the       Borough                Replacement            Lieutenants
               assigned         within            the    borough.            This      shall      not     be       subject          to the             grievance       procedure.


                            In addition,                 it is the       intent      of the       Departnent,                   if possible,                to give       a Borough
               Replacement                  Lieutenant             seventy-two             (72)         hours         notice           prior       to rescheduling              his   tour         of    duty.
              This     shall         not    be     subject         to the      grievance           procedure.



                                                                                                                  incerely,




                                                                                                                         ondW. Kelly
                                                                                                              P       ce Commissinner




                                      1 Police          Plaza,    New       York,     NY 10038            •        646-610-5410                    •      Fax:     646-610-5865
                                                                                    Website:       http://nyc.gov/nypd
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 36 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                     THE         CITY        OF NEW YORK

                                                               OFFICE                      OF LABOR                              RELATIONS
                                                      40         Rector            Street,            New           York,           NY        10006-1             705
                                                                                             http://nyc.go             v/olr



     JAMES        E HAMEY
     Comrrissioner
     MARGARET              M. COMV OR
     Fi rst Deputy     Comrrissioner




         Lieutenant            Thomas            Sullivan,          President
         Lieutenants             Benevolent               Association
         233                           - Suite        850
                 Broadway
         New       York,       New        York        10279



         Re:     LBA        Agreement               for    the    period
         November              1, 2009        to October             31,     201      1



         Dear      Lieutenant             Sullivan:



         A     Committee           will     be constituted                 of eight        persons,       four     appointed            by the     City    and    four    by
         the    LBA,        to survey         the     availability           of parking           locations            in the    vicinity        of station       houses.
         This     Committee                shall      report       within       90        days    after      ratification          of   the    above       Agreement
         which       report      shall      make          recommendation                     to increase         the     availability         of parking         spaces     if
         that    result       is legally         permissible              and   administratively                  possible.



         Very      truly      yours,




         J       es F. Hanley




        2009-201I          LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 37 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                             THE        CITY        OF NEW YORK

                                                                  OFFICEOF                                  LABOR                        RELATIONS
                                                           40         Rector            Street,             New               York,         NY         10006-1              705
                                                                                                    http://nyc.go             v/olr



        JAMES         F HANLEY
        Comnissioner
        MARGARET              M. CORNOR
        Fi rst Deputy      Comni ssioner




            Lieutenant           Thomas               Sullivan,          President

            Lieutenants              Benevolent               Association

            233                           - Suite          850
                     Broadway
            New       York,       New          York        10279



            Re:      LBA       Agreement                for     the     period

            November              1, 2009          to October              31,    2011



            Dear      Lieutenant               Sullivan:



            Lieutenants             assigned           to Patrol          Precinct           and     Highway          Unit        desk     duty     shall    be scheduled             to

            work        243.33         tours      of    duty      a year         consisting            of   8 hour         and        35 minute         tours.



            Lieutenants             assigned           to the         Patrol     Boroughs             performing               duty      as borough          replacement             for
            Patrol       Precinct         and   Highway                  Unit     desk       officers          ("Replacement                 Lieutenants")             shall      also
            perform           243.33       - 8 hour   and    35 minute     tours.                        Article                 l b and     Article        XXI     shall      not    be
                                                                                                                       III,
                                                                    Lieutenants."
            applicable           to these         "Replacement



            Borough            Lieutenants              rescheduled               for    other       than      desk       duty        assignments           shall   receive          the

            Overtime            Travel         Guarantee               where       appropriate.



            Effective          August          1, 2006,           as a result           of    the    2003-07          collective           bargaining            agreement,           a_11
            employees            shall    work          an additional             ten    (10)       minutes         per       tour.



            Ve        truly      yours,




            James        F. Hanley




            2009-2011          LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 38 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                                   THE         CITY0F                NEW YORK

                                                                        OFFICEOF                                     LABOR                      RELATIONS
                                                             40          Rector               Street,                 New           York,           NY          10006-1                     705
                                                                                                            http://nyc.gov/olt



      JAMES          F HANLEY
      Commissioner
      MARGARET               M. COMVOR
      Fi rst Dquty       Comrrissioner




          Lieutenant            Thomas            Sullivan,               President
          Lieutenants             Benevolent                 Association
          233                            - Suite        850
                   Broadway
          New        York,       N.Y.           10279


          Re:     LBA         Agreement                for    the period                  November                1, 2009        to October            31,     2011


          Dear       Lieutenant               Sullivan:


          This     is to confinn               our      mutual            understanding                     and     agreement             regarding           the increased                 number
          of appearances                 required             by        certain       Lieutenants                  as follows:


          A.      Effective            July     1, 1990,            as a result              of the         1987-90         collective          bargaining              agreement,              each
          employee             shall      be required                   to work            two       (2)     additional           tours      beyond           the     number              currently
          required.


          Each       employee             promoted                 to     Lieutenant               on      or after       July      1, 1990         shall      be required                 to work
          three       (3)     additional              tours         per      year          beyond            the     number          required           for     a similarly                situated
          incumbent             Lieutenant.


          B.      Effective            July      1, 1995,           as a result               of     the      1992-95           collective       bargaining                  agreement,               the

          following            shall      apply        to each             employee                promoted           to Lieutenant             on or after                 July     1, 1990:


          After       serving          five     (5)     years           in the       rank        of Lieutenant,                 employees           shall       be required                to work
          two      (2)       additional           tours            per      year          beyond            the     number           required          for      a similarly                 situated
          incumbent             Lieutenant              promoted                  prior      to July         1, 1990.        After        serving        six    (6) years            in the rank
          of Lieutenant,                employees                 shall      be required                   to work        one     (1)     additional           tour     per        year     beyond
          the     number         required             for    a similarly                  situated         incumbent             Lieutenant           promoted               prior        to July      1,
          1990.       After       serving          seven           (7) years              in the rank          of Lieutenant,                employees              shall     work         the same
          number            oftours       per     year        as a similarly                  situated         incumbent             Lieutenant              promoted              prior     to July

          1, 1990.




          2009-2011           LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 39 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020




          C.      Effective               August       1, 2006,         pursuant             to the        2003-07          collective          bargaining             agreement,             the

           following              shall     apply:


          In    addition            to the       above         number          of        additional           tours       required           to be      worked,         all    employees
          promoted            on or after             August           1, 2006            shall     be required             to forego           an additional                thirteen        (13)
          chart        days         per     year      for      seven         (7)      years.          After           serving        seven        (7)      years       in     the     rank       of

          Lieutenant,               employees               shall     work         the     same       number            of tours       per     year      as a similarly               situated
          incumbent                Lieutenant              promoted           prior        to August              1, 2006.


          D. Effective               October           1, 2008,         the        following              shall   replace        section         C above:
          In     addition            to    the     above            number          of     additional             tours      required           to    be      worked,          employees
          promoted            on or after             August           1, 2006            shall     be required            to forego           an additional                13 chart         days
          per year          for     the first        two     years      in the rank               of Lieutenant,             and      additional           12 per year              in the 3rd

          year,      and      an additional                  11 per      year         in years            4 through         7.       After      serving         seven         years     in the
          rank       of    Lieutenant,               employees           shall           work       the     same       number          of     tours     per     year        as a similarly
          situated          incumbent              Lieutenant           promoted                  prior      to August           1, 2006.


          Very       truly        yours,




               mes        F. Hanley




          2009-2011           LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 40 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                            THECITY                     OF NEWYORK

                                                                    OFFICEOFLABORRELATIONS
                                                         40             Rector         Street,                   New          York,         NY     10006-1705
                                                                                                      http://nyc.gov/olr



      JAMES     F HANLEY
      Commissioner
      MARGARET              M. COMVOR
      Fi rst D eputy Comnissioner




          Lieutenant             Thomas            Sullivan,               President

          Lieutenants              Benevolent                 Association
          233    Broadway
         New        York,         NY.          10279



          Re:    LBA         Agreement                 for        the     period
                 November                  1, 2009           to October              31,        201    1



         Dear       Lieutenant               Sullivan:



         This    is to confirm                our      mutual              understanding                   and    agreement           regarding      Article           XIII   of the
         above       Agreement.                  If the       stabilization                fund        referred         to does       not   have   sufficient           monies        to
         maintain             the         then         current               level         of        health          insurance          benefits        provided              under
         GHI-CBP/Blue                      Cross       plan,            payroll      deductions               in the     appropriate          amounts          shall      be taken
         from       employees                and       retirees             enrolled            in    such       plan     unless       agreement         is reached              on     a
         program            wide      basis      to take            the     needed         monies             from      the   contributions         to the      welfare          fund
         provided           in     Article       XII         of     the     above      Agreement.



         Very       truly        yours,




         James        F. Hanley




         AGREED               AND            ACCEPTED                       ON BEHALF                       OF THE            LBA




         BY:

                    Thomas                SulÓvan




         2009-2011          LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 41 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                              THE           CITYOF               NEW YORK

                                                                        OFFICE0F                                  LABOR                       RELATIONS
                                                              40        Rector              Street,               New           York,              NY        1 0006-1                 705
                                                                                                      http://nyc.gov/olr



        JAMES      E HANLEY
        Comtri ssioner
        MARGARET               M. COMVOR
        Fi rst Deputy       Comrrissioner




            Lieutenant              Thomas             Sullivan

            President
            Lieutenants                 Benevolent               Association

            233     Broadway
            New        York,         N.Y.           10279



            Re:                     LBA           Agreement              for        the   period

                                    November                   1, 2009         to    October          31,      2011


            Dear       Lieutenant                 Sullivan:



            This       is      to    confirm            our        mutual            understanding                    and      agreement              that     the         Lieutenants
            Benevolent               Association                (LBA)          has        accepted          and       agreed        to be bound              by the        terrns     ofthe
            2000-2003                LBA          Agreement.                It is understood                   that     up     to $25       per each           active         employee
                                                                                                                                           Fund"
            per     year       to    be      allocated             as   a "Civil            Legal        Representation                            by          the         employer           is
            subject          to     further         discussions.                    The      contributions                  which       are        provided            could         be     for
            benefits           other         than      civil       legal        representation                  expenses             and      if    so,      are     subject         to    the
            employer's               agreement.



            These           funds         shall      be        administered                 by     the      applicable              welfare          fund;          they      are     to     be
            maintained               in    a separate              account            and    shall       not      be    commingled                  with      the     other         monies
            received           by    the      welfare           fund.



            Very       truly        yours,




             ames           F. Hanley




           2009-2011              LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 42 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                                  THE        CITY         OF NEW YORK

                                                                     OFFICE0F                                     LABOR                       RELATIONS
                                                            40         Rector                Street,              New          York,           NY           10006-1                  705
                                                                                                          http://nyc.go         v/olt



      JAMES     E HANLEY
      Comnissioner
      MARGA         RET M. C OARVOR
      First Deputy        Comnissioner




          Lieutenant              Thomas              Sullivan,             President
          Lieutenants               Benevolent                 Association

         233        Broadway
         New         York,          N.Y.           10279



         Re:       LBA         Agreement                 for     the       period

          November                  1, 2009          to October               31,      2011


         Dear        Lieutenant               Sullivan:



         The       City       and      the    LBA          recognize               that,     pursuant           to Administrative                    Code      Section          12-127,
         the      City       is obligated             to pay         for     the     cost        of line      of duty       injury      prescription              drugs        for   LBA
         members.                The    parties            further         recognize               that    a significant         number            of LBA        members              have
         utilized          the      LBA           Health       and         Welfare               Fund      to pay     for    these      prescription              drugs        without
         reimbursement                       by    the     City.       The         LBA           agrees       to waive         any      and    all    claims          retroactively
         and       prospectively                   against           the     City          for     the     reimbursement                of    the     cost       of    line     of    duty
         injury          prescription               drugs.


         If the      above           conforms               to your          understanding,                    please       execute          the     signature          line     below.



         Very        truly       yours,




           ames          F. Hanley



         AGREED                  AND          ACCEPTED                       ON BEHALF                        OF LBA




         BY
                    Thomas             Sullivab




         2009-2011            LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 43 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                           THE           CITY           OF NEW YORK

                                                                   OFFICEOF                                     LABOR                       RELATIONS
                                                          40          Rector            Street,                    New          York,            NY     10006-1               705
                                                                                                   http://nyc.go                v/olr



       JAMES          E HANLEY
        Commissioner
       MARGARET               M. COMV OR
       Fi rst Deputy     Comnissioner




           Lieutenant            Thomas               Sullivan,          President

           Lieutenants                Benevolent              Association

           233       Broadway
           New        York,       N.Y.          10279



           Re:     LBA        Agreement                 for     the    period

           November               1, 2009         to October               31,      2011



           Dear       Lieutenant              Sullivan:



           This      is to confirm              that     during          negotiations             for        the    successor            agreement          to this     2009-2011            agreement           the

           parties       shall        negotiate           the     issue        of   increasing               the      City's      contribution              to the     LBA        Health       and     Welfare

           Fund       as the      first       issue     to be addressed.                   The         issues         to be negotiated              shall    include        the    intent     of the       parties

           to     equalize            the      City's         total       contribution                  to      the      LBA            Health        and    Welfare          Fund          with     the      total

           contributions               made       by the          City     to other        health            and      welfare           funds     on behalf      of other         employees            and     that

           the    LBA         shall       be responsible                 for     the   cost       of     such         increased           contributions.



           If the      above          conforms            to your         understanding,                     please        execute          the    signature         line    below.



           Very       truly      yours,




           James        F. Hanley



           AGREED                AND          ACCEPTEDONBEHALFOFLBA



           BY
                     Thomas            Sull      van




           2009-2011          LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 44 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                        THE       CITY          OF NEW YORK

                                                                OFRCE                       OFLABORRELATIONS
                                                       40        Rector              Street,             New          York,            NY         10006-1705
                                                                                               http://nyc.gov/olt



      JAMES     F. HANLEY
      Commissioner
      MARGARET               M. COMVOR
      FirstDeputy       Commissioner




          Lieutenant           Thomas            Sullivan,           President
          Lieutenants              Benevolent              Association

         233      Broadway
         New        York,       N.Y.         10279



          Re:    LBA         Agreement              for    the      period
         November               1, 2009         to October             31,       2011



          Dear       Lieutenant            Sullivan:



         Effective            11/1/98,        the      City      shall       grant      one     (1)    additional         full-time           release     position.         Such    additional

         release        time       shall    be governed               by     Executive           Order         75 ("EO        75"),      except      insofar    as the     LBA      has     funded

         the     ongoing         costs      of such           additional          release       time     for    the   term      of this      agreement         and     thereafter     out    of the
         settlement            costs       of a prior         collective           bargaining          agreement          and         therefore      Section    4(1)     of EO 75 shall          not

         apply       to this       additional             release        time.



         Very        truly     yours,




                 es F. Hanley



         AGREED                AND         ACCEPTEDONBEHALFOFLBA



         BY
                    Thomas           Sullivdn




         2009-2011           LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 45 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                          THE           CITY      OF NEWYORK

                                                               OFFICE0FLABORRELATIONS
                                                        40         Rector               Street,            New          York,       NY        10006-1705
                                                                                                  http://nyc.gov/olr



        JAMES     F HANLEY
        Commissioner
        MARGARET              M. COMVOR
        FirstDeputy      Comnissioner




            Lieutenant           Thomas          Sullivan,            President

           Lieutenants              Benevolent              Association

           233    Broadway
           New        York,       NY.         10279



           Re:    LBA         Agreement               for    the    period

            November              1, 2009        to     October            31,     2011



           Dear       Lieutenant            Sullivan:



                          Upon        ratification,           the     Union             shall     withdraw,           with   prejudice,       the    following        case(s):


                                        •      Failure         to implement                     12-Hour        Tour      Pilot   Program        Improper          Practice.


                                        •      Failure         to implement                     Night     Shift   Differential            Payment      Improper         Practice.



                                        (BCB-2633-07)


                         If the      above       accords            with         your      understanding,              please    execute       the    signature       line    below.




           Very       truly    yours,




             ames       F. Hanley



           AGREED              AND          ACCEPTEDONBEHALFOFLBA



           BY
                    Thomas           SullivÁn



           2009-201I          LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 46 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                   THE          CITY           OF NEW YORK

                                                           OFFICEOF                                  LABOR                       RELATIONS
                                                   40         Rector             Street,              New            York,            NY        10006-1            705
                                                                                           http://nyc.govlolt



      JAMES     E HANLEY
      Commi ssioner
      MARGARET           M. COMVOR
      Fi rst Deputy    Commi ssioner




          Lieutenant       Thomas           Sullivan,       President
          Lieutenants        Benevolent           Association
         233    Broadway
         New     York,      N.Y.       10279


          Re: LBA        Agreement             for the period
         November          1, 2009      to October            31, 2011


         Dear     Lieutenant         Sullivan:


         This   is to confirm           our     mutual        understanding               and    agreement               regarding      the     length     of the tour       and      the    increased
         number        of appearances            required         by certain        Lieutenants                as follows:




         Duty     Schedules


         a.            Effective      August           1, 2006,      for all new          promotees            the length       of the tour        shall    be eight      hours    and forty-five
                       minutes       (8:45),      inclusive         of the additional               time       further      specified      in paragraph          c., below.


         b.            In addition       to the number              of additional           tours       required         to be worked           pursuant     to the 2000-2003                LBA      unit

                       agreement,           all employees           promoted          on or after          August          1, 2006      shall     be required          to forego      an additional
                       thirteen      (13)      chart     days       per   year      for     seven        (7)     years.       After     serving          seven   (7)     years     in the      rank      of

                       Lieutenant,          employees           shall     work     the same          number          of tours         per year      as a similarly         situated         incumbent
                       Lieutenant        promoted           prior       to August          1, 2006.


         c.            Effective      August           1, 2006,      all employees              shall      work      an additional            ten (10)      minutes       per tour.




         2009-2011        LBA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-05441-KPF Document 10-6 Filed 07/17/20 Page 47 of 47
                                                                     RECEIVED  NYSCEF: 07/14/2020




          d.           Effective          October         1, 2008,   the   LBA      will    buyback    one   chart     day     on   the      third   anniversary      and     one
                       additional         chart     day    on the fourth      anniversary     for Lieutenants        promoted        on or after       August      1, 2006.


          If the   above     accords        with     your    understanding,        please    execute   the signature         line   below.


          V        truly   yours,




          James      F. Hanley




          AGREED           AND       ACCEPTED                ON BEHALF            OF   LBA


          BY
                   Thomas        Sulliv




         2009-2011         LBA
